           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 1 of 128




                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF NEW YORK


BCBSM, INC., d/b/a BLUE CROSS and
BLUE SHIELD OF MINNESOTA, on
behalf of itself and those similarly situated,   Case No. 1:21-cv-1884

               Plaintiff,
                                                 Class Action Complaint
v.

VYERA PHARMACEUTICALS, LLC,                      Jury Trial Demanded
PHOENIXUS AG, MARTIN SHKRELI,
and KEVIN MULLEADY,

               Defendants.
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 2 of 128




        Plaintiff BCBSM, Inc., d/b/a Blue Cross and Blue Shield of Minnesota, (“Blue Cross of

Minnesota”), files this action, individually on behalf of itself and as a class action on behalf of all

others similarly situated, against Defendants Vyera Pharmaceuticals, LLC, Phoenixus AG, Martin

Shkreli (individually, as an owner and former director of Phoenixus AG, and a former executive

of Vyera Pharmaceuticals, LLC), and Kevin Mulleady (individually, as an owner and director of

Phoenixus AG, and a former executive of Vyera Pharmaceuticals, LLC), for damages, injunctive

relief, and any and all other available forms of relief. Plaintiff demands a trial by jury on all issues

so triable and complains and alleges as follows:

I.      Nature of the Case

        1.      This lawsuit challenges Defendants’ scheme to monopolize the U.S. market for

Daraprim—an essential, life-saving drug used in the treatment of toxoplasmosis—through an array

of anticompetitive conduct that successfully thwarted generic competition for years and continues

to cause supracompetitive prices to this day.

        2.      Toxoplasmosis is a parasitic infection that can be fatal for people with

compromised immune systems, particularly those with HIV/AIDS and cancer patients.

        3.      Daraprim is the gold-standard treatment for toxoplasmosis. It was first brought to

market in the United States in 1953 by a predecessor of GlaxoSmithKline (“GSK”) and, for many

decades, was affordable. However, in 2015, under the direction of Shkreli and Mulleady, Vyera

and Phoenixus acquired the U.S. rights to Daraprim from the only existing supplier and raised the

price from $17.50 to $750 per tablet—an increase of approximately 4,185 percent.

        4.      Because Daraprim lacked patent and regulatory protections, Defendants understood

that such an astronomical price increase would cause competitors to develop generic versions of

Daraprim and sell them at lower prices. To prevent this, and to make their planned price increase



                                                  -1-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 3 of 128




commercially viable, Defendants executed a scheme to thwart generic competition and force

Daraprim purchasers to pay grossly inflated prices—all while concealing and misleading the

public about their anticompetitive conduct.

       5.      Defendants’ scheme, which began before the price increase itself, spanned multiple

fronts. First, Defendants prevented competitors from obtaining the Daraprim samples they needed

to launch a generic product. Before a generic drug can be sold in the United States, the U.S. Food

& Drug Administration (“FDA”) requires manufacturers to perform testing to establish that the

proposed generic drug is “bioequivalent” to the branded drug.

       6.      Publicly, Defendants claimed they welcomed generic competition, calling it a

“great thing.” But in private, Defendants blocked competitors from performing generic testing

through contractual restrictions that forbade distributors and other purchasers from selling

Daraprim to generic companies. These resale restrictions, the purpose and scope of which

Defendants repeatedly misrepresented, prevented would-be generic entrants from obtaining the

Daraprim samples they needed to perform FDA-required bioequivalence testing.

       7.      Defendants also ensured that their competitors would lack the necessary ingredients

to manufacture generic Daraprim. Generic companies typically do not synthesize the active

pharmaceutical ingredients (“API”) used in their products, but rather purchase the API from

specialty manufacturers. Defendants therefore worked to corner the market for pyrimethamine, the

API needed to manufacture Daraprim, to cut-off generic companies’ access.

       8.      Defendants first entered into a lucrative exclusive supply agreement with Fukuzyu

Pharmaceutical Co., Ltd. (“Fukuzyu”), then the only supplier approved by the FDA to manufacture

pyrimethamine in the U.S. Later, when Defendants learned that RL Fine Chem. Pvt. Ltd. (“RL

Fine”), another specialty supplier, was working with generic companies to develop


                                               -2-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 4 of 128




pyrimethamine, Defendants negotiated an exclusive supply agreement with RL Fine, despite

already having locked-in Fukuzyu.

       9.      Third, Defendants denied generic suppliers access to the sales data that was critical

to determining whether developing generic Daraprim would be commercially viable. Generic

companies acquire such data from third-party data-reporting companies that collect and aggregate

sales information from the marketplace. Defendants imposed “data-blocking” agreements that

prevented their distributors from selling Daraprim sales information to the data-reporting

companies, thereby preventing Defendants’ would-be competitors from accurately assessing, and

thus pursuing, the market opportunity for generic Daraprim.

       10.     Defendants sought to conceal their scheme through deception and fraud. They

publicly denied their efforts to exclude generic competition, misrepresented the scope and purpose

of their sale and distribution restrictions on Daraprim, and claimed what little was known about

their scheme was necessary to serve patients’ interests. None of their claims were truthful.

       11.     The purpose and effect of Defendants’ scheme has been to unlawfully monopolize

the U.S. market for Daraprim by excluding lower-priced generic competition, with the goal of

extracting monopoly profits at the expense of Daraprim customers.

       12.     Absent Defendants’ anticompetitive and deceptive conduct, multiple generic

competitors would have entered the Daraprim market sooner and at lower prices, rendering

Defendants’ price hike unsustainable—such that they would not have pursued it in the first place.

       13.     By instead planning to thwart generic entry from the start, Defendants determined

they could impose monopoly prices and reap significant profits at the expense of Plaintiff and

Class members, who were forced to pay inflated prices in violation of the federal antitrust laws,

various state antitrust and consumer protection laws, and the common law of unjust enrichment.


                                                -3-
              Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 5 of 128




II.     Jurisdiction and Venue

        14.         This Court has jurisdiction over the subject matter of this action pursuant to

Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15, 26, Sections 1 and 2 of the Sherman

Antitrust Act, 15 U.S.C. §§ 1 and 2, and 28 U.S.C. §§ 1331 and 1337. This Court has subject

matter jurisdiction over the state law claims pursuant to 28 U.S.C. §§ 1332(d) and 1367, because

this is a class action in which the matter or controversy exceeds $5,000,000, exclusive of interest

and costs, and in which some members of the proposed Classes are citizens of a state different

from some Defendants. This Court’s exercise of supplemental jurisdiction over Plaintiff’s state

law claims would avoid unnecessary duplication and multiplicity of actions, and should be

exercised in the interests of judicial economy, convenience, and fairness.

        15.         Venue is proper in this District pursuant to Section 12 of the Clayton Act, 15 U.S.C.

§ 22, and 28 U.S.C. §§ 1391 (b), (c), and (d), because a substantial part of the events giving rise to

Plaintiff’s claims occurred in this District, a substantial portion of the affected interstate trade and

commerce discussed below has been carried out in this District, and one or more Defendants reside,

are licensed to do business in, are doing business in, had agents in, or are found or transact business

in this District.

        16.         This Court has personal jurisdiction over Defendants because each has the requisite

constitutional contacts with the state of New York due to their domicile, extent of their business

transactions within New York, contracts to supply goods and services in New York, soliciting

business in New York, and/or committing illegal acts as alleged herein within the state of New

York, pursuant to N.Y. C.P.L.R. §§301, 302.

        17.         The Federal Trade Commission (“FTC”) along with the Attorneys General of

California, Illinois, North Carolina, New York, Ohio, Pennsylvania, and Virginia have initiated an


                                                     -4-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 6 of 128




enforcement action in this District against Defendants for the conduct alleged herein. See FTC v.

Vyera Pharma, LLC, No. 1:20-cv-0706 (S.D.N.Y). The amended complaint in that action is

referred to herein as the “Government Complaint.”

III.   The Parties

       A.      Plaintiff

       18.     Plaintiff Blue Cross of Minnesota is a non-profit health service plan corporation

organized under the laws of Minnesota with its principal place of business in Minnesota. During

the Class Period, Defendants’ anticompetitive and deceptive conduct caused Plaintiff to pay for

and/or reimburse purchases of Daraprim at artificially inflated prices.

       B.      Defendants

       19.     Defendant Vyera Pharmaceuticals, LLC, (“Vyera”) is a privately-held, for-profit

limited liability corporation incorporated in Delaware with its principal place of business in New

York, New York. Vyera is a wholly owned subsidiary of Phoenixus AG. Vyera is registered with

the FDA as the owner of the Daraprim New Drug Application (No. 008578). Vyera was formerly

known as Turing Pharmaceuticals LLC. Vyera purchases Daraprim from Phoenixus and then

markets and distributes the product throughout the United States, including in this District.

       20.     Defendant Phoenixus AG (“Phoenixus”) is a privately-held, for-profit Swiss

corporation with its principal place of business in Baar, Switzerland. Phoenixus is engaged in the

manufacture and distribution of Daraprim. Phoenixus acquired the rights to market and distribute

Daraprim in the United States in August 2015 and designated Vyera as the exclusive U.S.

distributor. Phoenixus is responsible for the manufacture and warehousing of Daraprim and sells

the product to Vyera for distribution in the United States, including in this District.




                                                 -5-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 7 of 128




       21.     Defendants Phoenixus and Vyera have operated and continue to operate as a

common enterprise while engaging in the illegal acts alleged below. Defendants have engaged in

this conduct as interrelated companies that share directors, officers, employees, business functions,

and office locations. Phoenixus has only five direct employees and largely operates through Vyera,

which has more than 50 employees. The current CEO of Phoenixus, Averill Powers, is also Vyera’s

top executive and general counsel and works out of Vyera’s New York office. Phoenixus’s few

Switzerland-based employees perform functions for Vyera. Phoenixus’s board of directors

controls Vyera, which has no board. Vyera accounts for a substantial percentage of Phoenixus’s

revenues. Unless otherwise specified, this Complaint refers to Vyera and Phoenixus collectively

as “Vyera” when discussing their joint conduct relating to Daraprim.

       22.     Defendant Martin Shkreli (“Shkreli”) is the founder of Phoenixus and Vyera, the

largest shareholder and former chairman of the board of Phoenixus, and the former CEO of Vyera.

At all times material to this Complaint, acting alone or in concert with others, Shkreli has

formulated, directed, controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint. Shkreli resided in this District until his federal incarceration

for securities fraud in 2017. While incarcerated, Defendant Shkreli has continued to direct

Defendants’ operations, communicating with Vyera executives and Phoenixus’s board of

directors, including Defendant Mulleady, via a contraband cellphone and email and telephone

services managed by the Bureau of Prisons. In connection with the conduct alleged herein, he

transacts or has transacted business in this District and throughout the United States.

       23.     Defendant Kevin Mulleady (“Mulleady”) is the current chairman of the Phoenixus

board of directors and former CEO of Vyera. At all times material to this Complaint (with the

exception of a brief period from early 2016 until June 2017), acting alone or in concert with others,


                                                 -6-
              Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 8 of 128




he has formulated, directed, controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint. Mulleady resides in this District and, in connection with the

matters alleged herein, he transacts or has transacted business in this District.

IV.    Interstate Trade and Commerce

       24.      From August 7, 2015 through at least March 2020, Defendants were the sole

provider of Daraprim in the United States. At all material times, Defendants manufactured and

sold Daraprim, directly or through one or more of their affiliates, throughout the United States and

in this District, in a continuous and uninterrupted flow through interstate commerce.

       25.      By inflating, maintaining, or artificially stabilizing the price for Daraprim,

Defendants deprived purchasers of Daraprim of the benefit of free and open competition, and thus

had a direct, substantial, and reasonably foreseeable effect on interstate commerce within the

United States, as well as intrastate commerce within each state.

       26.      Such effects, including the inflated prices that Plaintiff and members of the

proposed Classes paid for Daraprim during the Class Period, caused antitrust injury in the United

States, and give rise to Plaintiff’s antitrust and consumer protection claims, and claims for unjust

enrichment.

V.     Regulatory Framework

       27.      The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., as amended

by the Drug Price Competition and Patent Term Restoration Act of 1984 (the “Hatch-Waxman

Act”) and the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, 21

U.S.C. §§ 355(b)(2) and 355(j) and 35 U.S.C. § 271(e), establishes procedures designed to

facilitate competition from lower-priced generic drugs.




                                                 -7-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 9 of 128




       28.     When a generic drug first comes to market, it typically is sold at a 20 to 30 percent

discount to the branded product. As additional generic products come to market, price competition

drives generic prices down to as low as 85 to 90 percent below the brand price, typically in a short

timeframe.

       29.     Because of these lower prices, patients and end-payers often seek to substitute AB-

rated generic drugs for their branded counterparts. All 50 states and the District of Columbia have

drug substitution laws that encourage and facilitate generic substitution. As a result, AB-rated

generic drugs typically capture over 80% of a branded drug’s sales within the first six months of

entering the market.

       30.     To market a new, brand-name drug in the United States, a company must file a New

Drug Application (“NDA”) with the FDA demonstrating that the new product is safe and effective.

       31.     A company seeking to market a generic version of an approved branded drug may

file an Abbreviated New Drug Application (“ANDA”) with the FDA, referencing the NDA for the

branded drug. The ANDA applicant is required to show that its generic product is therapeutically

equivalent to the reference drug. If the FDA agrees that two drugs are therapeutically equivalent,

it will assign the generic drug an “AB” rating and will allow the generic company to rely on the

studies submitted with the reference drug’s NDA to establish that the generic is safe and effective.

21 U.S.C. § 355(j)(2)(A)(iv).

       32.     To establish that the generic drug is therapeutically equivalent to the branded drug,

the ANDA applicant must demonstrate “bioequivalence,” meaning there is no significant

difference in the rate and extent to which the drug’s active ingredient becomes available in the

body. To perform the bioequivalence testing needed to satisfy this requirement, the applicant must

acquire substantial samples of the branded drug.


                                                -8-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 10 of 128




       33.     The ANDA applicant must conduct both in vivo and in vitro bioequivalence testing.

For in vivo testing, human subjects sequentially take the two products and the drug’s

pharmacokinetic performance is measured through bloodwork. The in vitro testing compares the

rate and extent to which the branded and generic drugs form a solution from their original dosage

form (e.g., tablet or capsule) when dissolved.

       34.     The ANDA applicant must perform each of the required tests five times, which

requires it to obtain substantial quantities of the branded drug. A generic manufacturer may need

up to 5,000 doses of the branded drug to conduct bioequivalence testing, and all of the samples

must come from the same manufacturing lot to assure uniform character and quality. It is the

standard practice in the pharmaceutical industry for ANDA applicants to obtain the necessary

samples through normal, commercial distribution channels.

       35.     In addition to samples, ANDA applicants must also have access to an approved

source of the drug’s API, the essential ingredient that makes the drug effective for its approved

use. Generic drug manufacturers typically acquire API from specialty third-party suppliers. An

API may be used in a pharmaceutical product only if the FDA has separately approved the API

product itself, the API manufacturing process, and the API manufacturer’s facility, quality

controls, and compliance with good manufacturing practices. Therefore, an ANDA must include

extensive information about the API and its manufacturer, including a complete description of the

manufacturing process and quality controls. The FDA reviews this information in detail and

usually will audit the API manufacturer and its facility regardless of location.

       36.     An ANDA applicant can bypass much of this time-consuming and expensive

process by purchasing API from a supplier whose Drug Master File (“DMF”) the FDA already has

approved. An ANDA applicant intending to use that supplier can reference the DMF in its ANDA,


                                                 -9-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 11 of 128




thus avoiding the expense and delay of working with a new supplier to obtain FDA approval of its

API manufacturing process.

VI.    Factual Allegations

       A.      Toxoplasmosis and Daraprim

       37.     Toxoplasmosis is a disease that results from infection with the toxoplasma gondii

parasite, typically transmitted through undercooked meat, infected cat feces, or exposure to

infected animals or birds. Most people are able to stave off toxoplasmosis by their own immune

systems. In many cases, the disease is asymptomatic.

       38.     Yet for people with compromised immune systems—namely those with

HIV/AIDS, cancer patients, and recipients of organ transplants—toxoplasmosis can lead to

potentially fatal infections of the brain, lungs, heart, and other organs. Additionally, a pregnant

mother can pass on the toxoplasma gondii parasite in utero, causing congenital toxoplasmosis,

which left untreated can lead to blindness, severe intellectual disabilities, and other neurological

problems in children.

       39.     The number of toxoplasmosis cases requiring treatment each year in the U.S. is

relatively small—less than 7,000 per year from 2003-2012. Those numbers have declined as the

treatment of HIV/AIDS has improved.

       40.     Pyrimethamine is the preferred treatment for toxoplasmosis and has been endorsed

by the Centers for Disease Control and Prevention, the National Institute of Health, and the World

Health Organization. Other, non-pyrimethamine pharmaceutical products are not regarded as

reasonable substitutes for pyrimethamine, which is considered the “gold standard” treatment.

Guidelines from U.S. government health authorities identify pyrimethamine as “the most effective

drug against toxoplasmosis” and advise using other options only when pyrimethamine is


                                               -10-
              Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 12 of 128




“unavailable or there is a delay in obtaining it.” Many doctors are “at a loss to think of an

appropriate alternative to pyrimethamine.”

        41.     Non-FDA-approved        pyrimethamine      products,     such    as    compounded

pyrimethamine, are not appropriate substitutes for FDA-approved pyrimethamine either. Most

doctors have serious safety concerns about compounded products because they are not FDA

approved and have not been proven safe and effective. Additionally, federal law imposes

significant restrictions on how compounded pharmaceuticals are sold, which restricts their

availability to patients.

        42.     Toxoplasmosis is typically diagnosed in hospitals, where patients often remain

hospitalized for two to three weeks. Daraprim is available only as a 25-milligram tablet. The initial

starting dosage for adults is 50 to 75 milligrams, or two to three tablets, per day. Toxoplasmosis

patients typically continue to take pyrimethamine at half-dosage for a few weeks after being

discharged, though some patients must remain on pyrimethamine indefinitely to prevent

recurrence.

        43.     The FDA first approved a branded version of pyrimethamine, Daraprim, in 1953.

From its approval until 2010, GSK and its predecessors owned the worldwide rights to Daraprim,

which has long since lost any patent or regulatory protections.

        44.     In 2010, GSK sold its U.S. and Canadian Daraprim rights to CorePharma LLC,

which then transferred the product to its sister company, Amedra Pharmaceuticals LLC. At the

time, GSK was selling Daraprim for around $1 per tablet, which generated annual revenues of less

than $1 million. GSK still sells Daraprim in the United Kingdom, where it charges less than $1 per

tablet. CorePharma and Amedra gradually increased Daraprim’s price to $13.50 per tablet.




                                                -11-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 13 of 128




       45.     In March 2015, Impax Laboratories, Inc. acquired the rights to Daraprim as part of

its acquisition of Amedra’s parent company. Impax increased Daraprim’s price to $17.50 per

tablet, but rejected a more aggressive price increase because of its potential impact on the HIV-

AIDS community.

       B.      Vyera’s Acquisition of Daraprim and Its Plan to Monopolize the Daraprim
               (Pyrimethamine) Market

       46.     Vyera was founded in 2014 with a specific scheme in mind: to acquire a

pharmaceutical drug, grossly inflate its price, and insulate it from price competition to extract

monopoly profits. The goal of this scheme, in the words of the U.S. Senate Special Committee on

Aging, was to “exercise de facto monopoly pricing power, and then impose and protect

astronomical price increases.”

       47.     To do so, Vyera searched for a sole-source drug like Daraprim that it could withhold

from competitors through a restricted distribution system. Vyera also began searching for

distributors that would “help [it] keep a tightly controlled supply chain, where [the] drug is only

supplied to verified patients.”

       48.     In April 2015, Vyera offered to purchase the U.S. rights to Daraprim from Impax,

which assessed Daraprim’s net present value at $17.1 million, assuming no generic entry. After

months of negotiations, Vyera acquired the U.S. rights to Daraprim for $55 million in August

2015—more than three times Impax’s assessed net present value and more than eleven times

Daraprim’s annual net revenues at the time.

       49.     Vyera was willing to pay this premium because, from the start, it planned to

transform Daraprim into an ultra-expensive, immensely profitable drug by unlawfully shielding it

from price competition. As an initial step in its scheme, Vyera increased the price per tablet of



                                               -12-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 14 of 128




Daraprim from $17.50 to $750 the day after it closed the deal—an astronomical increase of more

than 4,000%.

       50.     Shkreli, Vyera’s then-CEO, believed that “nobody will notice and there will not be

any consequence.” In fact, the opposite occurred: patients, health care providers, scholars, and

lawmakers roundly denounced Vyera’s price increase, generating a swift backlash. The HIV

Medicine Association of the Infectious Diseases Society of America condemned the price increase

as “unjustifiable for the medically vulnerable patient population in need of this medication and

unsustainable for the health care system” generally. Even Vyera’s former general counsel

described the price increase as “not justifiable” and “unethical.”

       51.     Defendants would not have imposed the price increase—because they knew that

such a breathtaking price increase would be unsustainable—unless they could block generic

competition. Because Daraprim’s patent protection had expired decades earlier, Defendants rightly

feared that generic companies would enter the market in response to the price increase and offer

generic pyrimethamine at lower prices.

       52.     To cover their tracks, Defendants assured the public that they welcomed generic

competition. Defendants explained that their goal was to expand, not limit, the availability of

toxoplasmosis treatments and that generic companies would still have access to Daraprim.

Defendants further claimed that they purchased and raised the price of Daraprim to benefit patients

and to save the drug from “being put out of business.” As such, Defendants pledged to put all

profits from Daraprim “back in the patients’ hands” by investing in research for better treatments

for toxoplasmosis, while easing the distribution restrictions they inherited from Impax.

       53.     All of these claims were false, fraudulent, and purposefully deceptive. In reality,

Defendants schemed to enrich themselves and maintain their monopoly by preventing generic


                                                -13-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 15 of 128




competition. Defendants constructed a web of agreements at virtually every level of the

distribution chain to impede competitors from developing generic Daraprim. This included: (1)

prohibiting distributors and downstream purchasers from reselling Daraprim to generic companies;

(2) exclusive supply contracts with API manufacturers that denied potential generic competitors

access to pyrimethamine; and (3) data-blocking agreements that prevented distributors from selling

the Daraprim sales data that would have helped generic competitors assess a generic product’s

commercial viability.

VII.   Defendants’ Anticompetitive Conduct

       A.      Defendants Prohibit Resale of Daraprim to Block Generic Entry

       54.     For more than 60 years, Daraprim had been distributed openly and without

restrictions in the United States. This meant that a generic company could purchase Daraprim at a

local pharmacy without having to negotiate contracts or receive special approval.

       55.     Defendants understood that if they sharply raised the price of Daraprim,

competitors could obtain the samples they needed to develop a generic product. Defendants

therefore sought to cut off that access by subjecting Daraprim to a tightly restricted distribution

system, one that went far beyond what Vyera inherited from Impax, and which was fundamental

to their plan to increase Daraprim’s price.

       56.     This was not the first time Shkreli had used resale restrictions to block generic

competition. In 2014, Shkreli directed his first pharmaceutical company, Retrophin Inc., to acquire

the rights to another rare drug, Thiola, raise its price by 2,000 percent, and impose a restricted

distribution system. Shkreli explained to Retrophin’s investors that “[t]he closed distribution

system . . . allows for us to control the release of our product. We do not sell Retrophin products




                                               -14-
              Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 16 of 128




to generic companies.” In Shkreli’s words, cutting-off generic companies’ access to drug samples

“takes the AB substitutable rating that generics rely on and neuters it.”

       57.      Once at Vyera, Defendant Mulleady stated privately that Vyera’s “#1 priority”

would be establishing a similar restricted distribution system for Daraprim; doing so was

“exceptionally time sensitive;” and that Vyera employees should “work extra long hours to get

this done.”

       58.      Vyera covertly executed this plan once it acquired Daraprim. Vyera expanded the

number of distributors for logistical reasons and imposed aggressive new resale restrictions that

barred distributors, hospitals, and pharmacies from reselling Daraprim to generic companies. This

prevented generic companies from purchasing Daraprim at any point in the distribution chain, and

thus blocked them from performing the bioequivalence testing required for FDA approval.

Defendants meanwhile engaged in a deceptive public relations campaign to conceal their actions.

                1.     Vyera prohibits distributors from selling Daraprim to generic
                       companies

       59.      To prevent generic companies from obtaining the samples necessary for

bioequivalence testing, Vyera’s distribution agreements only allow distributors to sell Daraprim

to specifically identified customers or customer types. To sell Daraprim to anyone else, multiple

levels of distributors need Vyera’s express approval. If a distributor receives an order from a

suspected generic company or its agent, Vyera will “block that purchase” to “avoid generic

competition.”

       60.       Vyera’s distribution system begins when its contract manufacturer delivers

Daraprim to Vyera’s third-party logistics provider ICS (formerly Smith Medical Partners). ICS

then warehouses the Daraprim and ships it to Vyera’s authorized distributors. Vyera’s agreement

with ICS allows ICS to ship Daraprim only to four distributors: ASD Healthcare, BioRidge

                                                -15-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 17 of 128




Pharma, LLC, Optime Care Inc., and, upon information and belief, Cardinal Health. ICS is

prohibited from selling Daraprim to other distributors without Vyera’s express approval.

       61.     Each of the four authorized distributors that obtain Daraprim from ICS may then

only sell Daraprim to specific types of purchasers. Vyera contracts with ASD Healthcare to

distribute Daraprim to hospital and government purchasers; with BioRidge Pharma to distribute

Daraprim to certain identified specialty pharmacies; with Optime Care to distribute Daraprim only

to “[a]uthorized customer types,” like hospitals, government customers, state AIDS Drug

Assistance Programs, and patients with a prescription; and with a fourth distributor, upon

information and belief, Cardinal Health, to “approved classes of trade,” which are defined as

“[h]ospitals, state AIDS Drug Assistance Programs (ADAPs), and their authorized purchasers.”

       62.     Each of these distribution agreements prohibits Vyera’s distributors from selling

Daraprim to generic companies without Vyera’s express approval, which it never provides. Vyera

has rejected every request from a distributor to sell Daraprim to a purchaser that it suspected might

be a generic company or its agent, despite the fact that sales of Daraprim at list price would be

profitable to Vyera. The purpose and effect of these distribution restrictions is to block generic

companies from purchasing the Daraprim samples they need to perform the bioequivalence studies

required by the FDA.

               2.      Vyera prohibits downstream purchasers from selling Daraprim to
                       generic companies

       63.     Vyera also took steps to ensure that downstream purchasers, like hospitals and

pharmacies, did not sell Daraprim to any generic competitors. To prevent such resales, Vyera

required distributors to obtain their own customers’ agreement not to resell Daraprim to generic

companies.



                                                -16-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 18 of 128




       64.     As one example, Vyera permitted ICS to sell Daraprim to a group of Puerto Rican

pharmacies in September 2015, but required ICS to “provide some wording on the account

prohibiting sale of daraprim to a third party.” Vyera further directed that the “[p]roduct should

only be dispensed to patients in their facilities”—thus preventing any sales to generic companies.

       65.     In another instance in May 2018, Vyera directed Optime to include a provision in

its agreements with hospitals requiring them to guarantee that Daraprim “will not be sold, resold,

diverted or transferred to any other person or entity for any reason unless approved in writing by

Vyera or its designee.” This too prevented any sales to generic companies.

       66.     Vyera included similar resale instructions in its direct agreements with hospitals

and pharmacies. Vyera’s agreements with hospitals require them to use Daraprim only for their

“own use,” which is defined as the treatment of the hospital’s patients. Vyera includes similar

provisions in its agreements with hospital group purchasing organizations, or “GPOs.” Vyera’s

contract with the GPO Vizient, for example, states that Vizient’s member hospitals can only

purchase Daraprim for “the use of the Member” and “not for resale to anyone other than the end

use patient or customer.” These restrictions once again prevent the resale of Daraprim to generic

companies.

       67.     So too do Vyera’s contracts with Walgreens, which sells Daraprim through its

specialty pharmacies. Under its contracts with Vyera, Walgreens may provide Daraprim only to

two recipients: its specialty pharmacies and patients with a prescription. Walgreens and its

specialty pharmacies are prohibited from selling Daraprim to generic companies without Vyera’s

approval.

       68.     Much like its distributor agreements, Vyera’s restrictions on downstream

purchasers prevent them from selling Daraprim to any generic company seeking to conduct FDA-


                                               -17-
                 Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 19 of 128




mandated bioequivalence testing. The sole exception would be if Vyera approved such a sale,

which it never has.

                   3.     Vyera monitors and aggressively limits sales of Daraprim

           69.     On top of restricting to whom its distributors and downstream customers can sell

Daraprim, Defendants have also restricted the quantities of Daraprim they could sell, so as to

further prevent generic companies from obtaining the quantities they needed to conduct FDA-

required bioequivalence testing.

           70.     To conduct bioequivalence testing, a generic competitor would need a minimum of

500 to 1,000 Daraprim tablets, or five to ten Daraprim 100 tablet bottles. Vyera therefore limited

the amount of Daraprim that any one approved entity could purchase, creating an additional barrier

to prevent such testing.

           71.     The explicit goal of these restrictions, according to one Vyera senior director, was

to reduce the risk “that a Generic Competitor Could access multiple bottles of [Daraprim], perhaps

obtained through a hospital reselling it or distributing product to surrounding retail pharmacies.”

Thus, even if a generic competitor managed to overcome the multiple levels of Vyera’s resale

restrictions, it would still be unlikely to acquire enough Daraprim to conduct bioequivalence

testing.

           72.     Vyera and ICS agreed to one example of such quantity restrictions in August of

2015—specifically, that ICS would not sell more than five bottles to a single customer without

Vyera’s express approval, so as to “ensure that the account is legit and not a generics

manufacturer.”

           73.     Likewise, Vyera and Optime’s 2018 contract requires Optime to obtain Vyera’s

express approval to sell more than three bottles to any purchaser. Vyera will not approve any sales


                                                   -18-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 20 of 128




in excess of the three-bottle limit unless Optime obtains “prescription level information” on the

purchase, such as the prescriber and prescription quantity—information that Vyera then uses to

confirm that the purchaser is not affiliated with a generic company.

       74.     Also in 2018, Vyera prevented the pharmacy Drug Mart from carrying more than

one bottle of Daraprim in inventory at a time.

       75.     In August 2019, Shkreli proposed further one-bottle sales limits during discussions

with Mulleady and Akeel Mithani, a Vyera executive and senior vice president. Shkreli urged

Mulleady to “really carefully screen every doctor” and ensure that no one could “sell more than

one bottle at a time” to prevent a generic company from “get[ting its] hands on anything.” In

separate discussions with Mithani, Shkreli said Vyera should “do everything” possible to prevent

a generic company from obtaining samples of Daraprim, because maintaining its monopoly would

render Daraprim a “$600 million asset . . . in perpetuity.”

       76.     Mulleady also felt Vyera’s resale restrictions needed tightening because he feared

there had been “leakage” to a generic competitor. He requested a “full out audit of daraprim” in

September 2017 so he could “know where every bottle of daraprim we sold went to.” Under

Mithani’s direction, Vyera implemented a joint notification system with ASD, one of Vyera’s main

hospital distributors, which would immediately notify Vyera of any Daraprim orders. Its objective

was to locate, and block, any “outlier” purchases that might have come from a generic company.

If outliers were flagged, Mulleady and Mithani would contact the purchaser to “inquire as to what

their purpose is.”

       77.     This aggressive monitoring helped Vyera quickly repossess Daraprim that might

have been sold to a generic company. With ASD’s assistance, in April 2018, Vyera intervened

after a company called Centrastate Specialty Script purchased five bottles of Daraprim, despite


                                                 -19-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 21 of 128




never having previously purchased more than two bottles at a time. Mithani feared that Centrastate

had purchased the bottles on a generic company’s behalf, and Mulleady instructed Vyera to buy

back all five bottles. The repurchase agreement required Centrastate “not to purchase, directly or

indirectly . . . any Daraprim, except directly through Vyera.” Vyera then forbade ASD from selling

Daraprim to Centrastate.

               4.      There is no legitimate business rationale for Defendants’ resale
                       restrictions

       78.     Vyera’s resale restrictions, quantity limits, and downstream monitoring each share

the same goal and effect: preventing generic competitors from obtaining enough Daraprim samples

to perform the bioequivalence testing required for FDA approval.

       79.     These restrictions are difficult to bypass; they prevent generic companies from

purchasing Daraprim at any point in Vyera’s distribution chain. And even if a generic company

found a way to circumvent them, Vyera’s quantity limits and monitoring ensure that it is unlikely

to obtain enough Daraprim to conduct bioequivalence testing.

       80.     Nor can a generic company simply purchase Daraprim from a doctor, as doctors

cannot lawfully prescribe medication for use in bioequivalence testing.

       81.     Furthermore, even if a Generic Competitor Could collect sufficient quantities of

Daraprim for testing, all bottles would still need to come from the same manufacturing lot, as

required by the FDA. Vyera’s restrictions effectively prevent that.

       82.     Contrary to Defendants’ deceptive claims, Vyera’s resale and quantity restrictions

do not have any legitimate business rationale or pro-competitive justification. They are not related

to any safety concerns or patient services, and the FDA has never required sellers to place

Daraprim into any safety program, such as by implementing Risk Evaluation and Mitigation

Strategies (REMS). To the contrary, Vyera’s restrictions have disrupted patients’ access to

                                               -20-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 22 of 128




Daraprim, causing a wide-range of health complications. Indeed, Vyera initially rejected

expanding its patient services program because doing so would “take forever.”

       B.      Defendants Entered Into Exclusive Agreements to Block Generic Access to
               API

       83.     To further ensure that generic companies could not launch a competing product,

Defendants entered into exclusive supply agreements with the two most viable manufacturers of

pyrimethamine, the API used in Daraprim. This frustrated generic companies’ efforts to secure a

reliable source of pyrimethamine, which is necessary to launch a generic product.

       84.     Before API may be used in a pharmaceutical drug, the FDA must approve an API

manufacturer’s facilities, process, and product. Rather than beginning this approval process anew

for each new generic drug—which would involve substantial time and expenses, and risks failing

to obtain FDA approval—it is more efficient and less expensive to source API from a manufacturer

that is already approved by the FDA, or is a good candidate for FDA approval in that its

manufacturing practices already satisfy FDA standards.

       85.     To identify viable API manufacturers, generic companies often search for DMFs.

A DMF is a submission from an API manufacturer to the FDA providing detailed information

about the manufacturer’s facility and process for a given API. By filing a DMF for a given API, a

manufacturer indicates that it believes its manufacturing process meets the FDA’s standards.

Sourcing API from a DMF holder diminishes a company’s “execution risk,” as Vyera’s director

of business development acknowledged. This makes it easier for generics to come to market.

       86.     To thwart generic entry, Defendants sought to cut off generic competitors’ access

to the manufacturers of pyrimethamine API that had an FDA-approvable manufacturing process—

particularly those who had submitted DMFs. By locking those manufacturers into lucrative

exclusive supply agreements, Defendants forced generic competitors to work with less established

                                              -21-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 23 of 128




API manufacturers, causing them substantial additional costs and delay, to the extent they

continued to develop generic Daraprim at all.

               1.     Vyera enters into an exclusive agreement with Fukuzyu

       87.     In mid-2015, only two pyrimethamine suppliers had filed DMFs with the FDA:

Fukuzyu and Ipca Laboratories Ltd. With the goal of thwarting generic entry, Vyera contacted

both suppliers before purchasing Daraprim to discuss whether they would agree to supply

pyrimethamine API exclusively to Vyera.

       88.      Ipca responded that it could not supply pyrimethamine in the U.S. because of an

import ban. Vyera understood that this meant Ipca would be unable to provide API to generic

companies, and assured investors that the import ban would cause “significant disruption” and

delay generic competition.

       89.     Vyera’s initial attempts to reach an exclusive supply agreement with Fukuzyu—the

only remaining FDA-approved pyrimethamine API manufacturer—were rejected. However,

Vyera persisted, knowing an agreement with Fukuzyu was critical to stopping generic competition.

       90.     Vyera explained its anticompetitive aims during private negotiations. Vyera told

Fukuzyu that the “most critical issue[]” was obtaining an exclusivity provision that would prevent

Fukuzyu from selling pyrimethamine to Vyera’s generic competitors. Vyera explained that “[i]f

generic products are put on the U.S. market, [Vyera] will face a serious problem, and may

eventually terminate the marketing of Daraprim.” Vyera emphasized that if a generic Daraprim

launched, it could prevent Vyera from dealing with Fukuzyu in the future.

       91.     On or about November 22, 2016, Fukuzyu and Vyera reached an oral agreement

for the exclusive supply of Fukuzyu API for human use in the United States. Announcing the deal

to co-workers, a Vyera executive did not hide its anti-competitive goals: “Fukuzyu has accepted


                                                -22-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 24 of 128




our agreement to provide pyrimethamine exclusively for us for human drugs and will not sell to

generic manufacturers. This is a big sigh of relief for us!”

       92.     The resulting contract that Vyera and Fukuzyu executed forbids Fukuzyu from

selling pyrimethamine to anyone other than Vyera for human use in the United States—thus

preventing it from supplying would-be generic competitors.

       93.     As required under the contract, Fukuzyu has worked closely with Vyera to ensure

that it does not sell API in a manner that would violate the exclusivity provision, while Vyera has

regularly directed Fukuzyu not to supply API to potential generic competitors, such as those

seeking to use pyrimethamine for human use in the U.S.

       94.     Upon information and belief, at least two potential generic competitors have

attempted to purchase API from Fukuzyu, but have been denied due to Vyera’s exclusive supply

agreement.

       95.     Vyera’s exclusive supply arrangement with Fukuzyu does not have any legitimate

business rationale or pro-competitive justification. It does not ensure that Vyera is supplied with

pyrimethamine because Fukuzyu is not required to reserve any volume for Vyera and can sell any

amount to buyers outside the U.S. (or for non-human use within the U.S.). Vyera and Fukuzyu’s

exclusivity agreement similarly does not recoup any investment Vyera made in Fukuzyu. Its sole

purpose is to prevent potential generic competition.

       96.     Through at least April 2020, the 2017 exclusive supply agreement with Fukuzyu

remained in effect and may continue to be operative.




                                                -23-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 25 of 128




               2.     Vyera enters into an exclusive agreement with RL Fine

       97.     Once it had exclusivity with Fukuzyu, Vyera signed another exclusive supply

agreement with RL Fine—the next most viable manufacturer of pyrimethamine API—because

without exclusivity, RL Fine threatened to undermine Vyera’s anticompetitive scheme.

       98.     In August 2017, Vyera learned that RL Fine was planning to submit a DMF for

pyrimethamine API as part of its work with two generic companies. This posed a threat to

Defendants’ monopoly because RL Fine was a likely candidate for FDA approval and might soon

supply pyrimethamine API to generic competitors. RL Fine already had established a

pyrimethamine manufacturing process, had filed a European DMF, and was experienced in

manufacturing and selling pyrimethamine in Europe. All indications were that RL Fine would

likely satisfy FDA standards, making it the next-best option for generic competitors seeking to

launch a generic Daraprim product in the U.S.

       99.     Defendants’ initial attempts to obtain an exclusivity arrangement with RL Fine

were rebuffed. But, as with Fukuzyu, Mulleady and Shkreli continued to push, recognizing RL

Fine’s importance to Defendants’ scheme. In December 2017, Mulleady (then serving as Vyera

CEO and Phoenixus’ board chairman) executed two contracts with RL Fine on behalf of

Phoenixus: a product collaboration agreement and a distribution and supply agreement.

       100.    The product collaboration agreement provided that Vyera and RL Fine would

collaboratively develop certain products; however, neither company ever did.

       101.    The distribution and supply agreement designated Vyera as RL Fine’s exclusive

distributor of pyrimethamine API worldwide, even though Vyera has no API distribution

capabilities and no intention of becoming an API distributor. Nonetheless, this exclusivity

empowered Vyera to block RL Fine from making any pyrimethamine API sales outside of India,


                                                -24-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 26 of 128




such as to would-be generic competitors in the United States. Upon information and belief, Vyera

has used its authority to direct RL Fine to cease supplying pyrimethamine API to the two generic

companies with which it had been working. Indeed, RL Fine has not supplied pyrimethamine to

any company for use in the United States since signing its exclusive supply agreement with Vyera.

       102.    In return for its exclusivity, Vyera has made monthly payments to RL Fine from

February 2018 through at least August 2019. Vyera’s payments do not hinge on whether it receives

any API from RL Fine, or whether such API is approved for use in Vyera’s Daraprim. In fact, as

of April 2020, Vyera had not received any API from RL Fine.

       103.    There is no legitimate business rationale or pro-competitive justification for Vyera

and RL Fine’s exclusivity agreement. Vyera did not need, and was not seeking, an additional

source of pyrimethamine API because Fukuzyu has reliably supplied Vyera with more API than it

can use.

       104.    The purpose of Vyera’s agreement with RL Fine is not to support its own supply

chain, but rather to ensure that RL Fine does not supply any potential generic competitors. This is

clear because Vyera cannot legally use RL Fine’s pyrimethamine API in Daraprim because neither

party has sought or obtained FDA approval. Moreover, in contrast to the diligence Vyera

performed when negotiating its exclusive supply agreement with Fukuzyu, Vyera negotiated its

agreement with RL Fine without conducting any technical diligence into RL Fine’s production

capabilities. As recently as September 2019, Vyera’s own chief scientific officer responsible for

Daraprim did not even know that Vyera had a contract with RL Fine.

       105.    Vyera paid RL Fine to end the agreement in late 2019, after the FTC opened an

investigation into the agreement.




                                               -25-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 27 of 128




       106.    As a result of Vyera’s exclusive supply agreements with RL Fine and Fukuzyu,

potential manufacturers of generic Daraprim products were unable to procure pyrimethamine API

from the two most viable API suppliers. This blocked Vyera’s potential generic competitors from

sourcing pyrimethamine API and significantly delayed generic competition.

       C.      Vyera Imposes Data-Blocking Agreements on Its Distributors

       107.    Vyera also hindered potential competitors’ ability to evaluate the commercial

viability of generic Daraprim by imposing data-blocking agreements on its primary distributors,

thereby further deterring generic competition.

       108.    Ordinarily, generic companies will analyze sales data for branded products to

determine the commercial value of a proposed generic drug. Companies such as IQVIA and

Wolters Kluwer purchase sales data from pharmaceutical wholesalers and retailers and resell it in

aggregate form to manufacturers and other industry participants. Generic companies rely on this

data in order to determine whether to develop generic drug products.

       109.    Because Vyera is privately held, it does not disclose its Daraprim sales data.

Therefore, potential generic competitors must rely on commercial sales data from third-party data

reporting companies.

       110.    Vyera was concerned that if Daraprim’s supra-competitive sales figures were

accurately reported, they would induce generic competitors to enter the market. Therefore, it set

out to preclude its distributors from selling Daraprim sales information to third-party data

companies.

       111.    To execute this strategy, Vyera paid its distributors a “data blocking fee” in return

for their agreement not to sell data to third-party data reporting companies. For example, in 2017

Vyera committed to paying a monthly fee to ASD in exchange for ASD’s promise not to sell


                                                 -26-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 28 of 128




Daraprim sales data to data-reporting companies. Vyera entered into a similar data-blocking

agreement with another major distributor.

       112.    Vyera’s data-blocking scheme may have been too successful. In 2018, the FDA

became concerned that nationwide sales of Daraprim appeared to be extremely low. The FDA

contacted Vyera to enquire whether Daraprim was in short supply. An investigation by Vyera’s

own staff led them to conclude that the FDA’s concerns likely had been prompted by “the business

decision [Vyera] made to block dispense/sales data reported by [its] distribution partners.”

       113.    Vyera intended its data-blocking restrictions to obscure the size of the Daraprim

market to make it less attractive to generic competitors. It succeeded. Upon information and belief,

as a result of the data-blocking scheme, at least one potential generic competitor decided not to

develop a generic Daraprim product.

       114.    There is no legitimate business reason for Vyera’s imposition of data-blocking

agreements on its major distributors. As a private company, Vyera is under no obligation to

disclose its own sales data. But prior to paying what amounted to a bribe, ASD and the other

distributors routinely sold their Daraprim sales data to third-party data reporting companies in the

ordinary course of their business. Vyera’s unorthodox data-blocking agreements had no purpose

other than to conceal the extent of Daraprim sales from potential generic competitors.

VIII. Defendants Conceal Their Anticompetitive Conduct through Deception and Fraud.

       115.    Defendants’ 4,000%-plus price increase on Daraprim generated outcry and raised

public scrutiny of Defendants’ business practices. In response, Defendants launched a media

campaign to conceal their scheme by repeatedly lying about their anticompetitive conduct, which

was still largely unknown at the time.




                                               -27-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 29 of 128




       116.    Among other things, Defendants misrepresented their efforts to exclude generic

competition, the ability of generic companies to purchase Daraprim, the exclusionary nature and

extent of Vyera’s sale restrictions, the anticompetitive reason Vyera acquired Daraprim in the first

place, the profit-motive behind the price increase, and the resources Vyera was expending to

maintain its monopoly vs. developing new toxoplasmosis treatments.

       117.    While a few facts surrounding Defendants’ scheme were publicly known at the

time—such as the price increase itself and the fact that Vyera inherited certain distribution

restrictions from Impax—Defendants concealed and misrepresented virtually all of the

anticompetitive conduct challenged in this Complaint.

       118.    Defendants’ deception began soon after the initial price increase. During a televised

interview with Bloomberg on September 21, 2015, Shkreli was asked whether the price increase

would cause “other drug companies . . . [to] make generic versions of [Daraprim] and [] sell it for

cheaper.” In response, Shkreli claimed he welcomed generic competition, saying, “Sure, and I

think that’s a great thing.” Shkreli then suggested that the goal of the price increase was to spur

innovation and competition by showing “companies that [taxoplasmois can] actually generat[e] a

profit,” and that Vyera was already “spending tens of millions of dollars to make a better version

of Daraprim.” Shkreli further pledged to take the profits that Vyera made from Daraprim and “put

it back in the patients’ hands.”

       119.    Two days later, during an online panel hosted by MedCity News on September 23,

2015, Shkreli again falsely claimed that Defendants would not retain any profits from Daraprim.

Shkreli claimed that new $750 price per tablet reflected Daraprim’s “break-even price” and that

Vyera was “committ[ed] to take any profits we have and put it back into research to make a better

version of [Daraprim].”


                                               -28-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 30 of 128




       120.     Shkreli made similar misrepresentations on September 22, 2015 during an

interview on CBS This Morning. Shkreli claimed that “with these new profits [from Daraprim], we

can spend all of that upside on [toxoplasmosis] patients who sorely need a new drug” because

Vyera’s “first and primary stakeholder is patients.” The same day, The Washington Post reported

that Shkreli pledged that “all profits from [Daraprim] would be reinvested into research on making

a better version of the drug.”

       121.    Shkreli continued to conceal Defendants’ anticompetitive scheme during an

October 23, 2015 interview on Fox Business. Shkreli claimed that Vyera purchased the rights to

Daraprim not to monopolize the drug, but rather to save it from discontinuation because it “was in

danger of being put out of business.” When asked about other companies launching competing

products, Shkreli again claimed that Vyera embraced competition, stating, “[T]here is competition,

free markets, and capitalism, and for many people this [competition] is exactly what they wanted

. . . I’m not too worried about our competition.” After the interviewer stated she liked the idea of

“a competitor coming in [because] that’s the way markets work,” Shkreli responded, “Me too.”

       122.    Shkreli repeated many of the same misrepresentations during a December 3, 2015

interview at Forbes’s Healthcare Summit. Shkreli was asked, “Why is Daraprim sold under a

closed, restricted system. This is fairly key to your ability to maintain this price. What’s the

justification here?” In response, Shkreli denied that Vyera’s closed distribution system—about

which little was then known—was designed to shield Daraprim’s price from competition. Instead,

he claimed that the restrictions were meant to help patients, stating, “I think almost every very

expensive drug is sold under closed distribution because it’s such a complicated reimbursement

process that it’s better for the patient to not go to the pharmacy.” Pressed further on whether the




                                               -29-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 31 of 128




closed distribution system was related to the price increase, Shkreli said, “Ha, ha, no. It’s to help

patients.”

       123.    Vyera’s Chief Commercial Officer, Nancy Retzlaff also misrepresented Vyera’s

distribution restrictions during her testimony on February 4, 2016 before the House of

Representatives’ Committee on Oversight and Government Reform. Retzlaff claimed that Vyera

merely inherited its distribution model from Impax and was not seeking to further restrict

Daraprim’s distribution. She testified that when “[Vyera] purchased Daraprim it was already in a

closed distribution model, so we inherited that model from the previous manufacturer” and that

“[a]ccess to Daraprim was a problem because of the distribution model we inherited from

[Impax].”

       124.    On March 17, 2016, Michael Smith, Vyera’s Senior Director of Business

Development, gave congressional testimony before the U.S. Senate Special Committee on Aging.

Like Shkreli, Smith falsely claimed that Vyera’s distribution restrictions—most of which were still

unknown at the time—were intended to help patients and not impede competition. According to

Smith, “[P]utting a product like Daraprim into a specialty pharmacy . . . leads to better patient

outcomes.”

       125.    Smith further claimed—again, falsely—that Vyera was not seeking to withhold

Daraprim from generic companies because generic companies still had access to Daraprim through

most distribution channels. Smith testified, “The specialty channel that we sell through, we have

control of that channel. We don’t have control through, I believe, 60-70% of our product, by unit,

that we sell out. . . . I’m not aware of any reason why, you know, a generic couldn’t get access to

that [product].” Smith also claimed that Vyera does not “have the ability to control access to

[Daraprim] once it goes into [institutional] channels.”


                                                -30-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 32 of 128




        126.     All of the above statements by Defendants were false.

        127.     Contrary to Defendants’ claims, Defendants in fact imposed aggressive sale

restrictions on all channels of Daraprim’s distribution. Those restrictions went far beyond what

Defendants inherited from Impax and were purposefully designed to prevent generic companies

from acquiring Daraprim. None of Vyera’s sale or distribution restrictions were meant to benefit

patients.

        128.     Nor was it true that Defendants welcomed or sought to incentivize competition, as

they falsely claimed. Defendants’ actual goal was the opposite: to avoid competition at all costs

by tightly restricting who had access to Daraprim samples, pyrimethamine API, and relevant

Daraprim sales data.

        129.     Defendants’ claims that they would not profit from Daraprim and that they were

reinvesting “all profits” into toxoplasmosis research were also false and designed to conceal their

monopolistic scheme. Not only have Defendants profited immensely from Daraprim, they diverted

significant sums, which they had publicly pledged to research, to maintaining their monopoly, such

as by purchasing expensive exclusive supply rights, bribing distributors to not report sales data,

and repurchasing Daraprim that they suspected might be acquired by a generic competitor.

        130.     Through their false and deceptive statements, Defendants misled the public about

the existence and nature of their anticompetitive scheme and created the false impression that

Defendants were engaged in fair and open competition that would expand access to Daraprim and

help patients.

IX.     Defendants’ Anticompetitive and Deceptive Conduct Impeded Generic Competition

        131.     Defendants’ scheme succeeded as intended. Vyera’s restraints on reselling

Daraprim, its exclusive API supply agreements, and its data-blocking bribes—all of which


                                                -31-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 33 of 128




Defendants concealed—prevented or delayed at least four potential generic competitors, including

Mylan, N.V. (“Mylan”), from entering the market. Upon information and belief, entry by a fifth

company likely was impeded as well. 1

       A.      Generic Competitor A

       132.    Upon information and belief, Generic Competitor A was thwarted in its efforts to

develop generic Daraprim because of Defendants’ anticompetitive scheme. Attracted by the fact

that Daraprim was off patent and faced no generic competition, Generic Competitor A decided to

develop a generic product in 2013.

       133.    To conduct the bioequivalence testing required by the FDA, Generic Competitor A

needed to procure at least six bottles of branded Daraprim. This was before Vyera acquired the

rights to Daraprim, which meant the drug was still available through ordinary distribution

channels.

       134.    In August 2013, Generic Competitor A purchased nine bottles of Daraprim from a

New Jersey pharmacy, for a total cost of $10,350 (or $1,150 per 100-count bottle).

       135.    Generic Competitor A had no difficulty buying this Daraprim. It went to a local

pharmacy, ordered the bottles, and picked them up the following day. The pharmacy did not (and

did not need to) contact Daraprim’s then-manufacturer for permission to make the sale.

       136.    Generic Competitor A decided to source its pyrimethamine API from Ipca, which

already had a manufacturing process in place. After Generic Competitor A chose Ipca as its API

supplier, Ipca submitted a DMF for pyrimethamine to the FDA.



1
  In this section, Plaintiff relies on facts alleged in the Government Complaint. For reasons of
confidentiality, the names of three of the generic companies excluded from the market because of
Defendants’ conduct were redacted in the public record. To maintain that confidentiality, Plaintiff
refers to those generic companies here as “Generic Competitor A,” “Generic Competitor B,” and
“Generic Competitor C”.
                                               -32-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 34 of 128




       137.   For the rest of 2013 and into 2014, Generic Competitor A performed the

bioequivalence testing required by the FDA, comparing its own product manufactured with Ipca

API to the brand-name Daraprim it had procured from the New Jersey pharmacy. Generic

Competitor A sent the results of these tests to the FDA in May 2014.

       138.   At around the same time, the FDA identified certain deficiencies with Ipca’s

manufacturing plant in India, and banned Ipca from importing API to the United States pending

resolution of those deficiencies. Ipca’s deficiencies persisted through 2015, forcing Generic

Competitor A to look for a new supplier of pyrimethamine API.

       139.   Generic Competitor A then secured Fukuzyu as its pyrimethamine API supplier.

Fukuzyu demanded, however, that Generic Competitor A purchase an initial lot of 50 kilograms

of pyrimethamine for approximately $300,000 to $400,000. Generic Competitor A thought this

demand was unreasonable—it needed only four kilograms of API at that stage. Nonetheless, it

yielded to Fukuzyu’s demand rather than face the delays associated with pursuing a non-DMF

supplier.

       140.   Yet Fukuzyu soon terminated any further supply. Around six months after Fukuzyu

had agreed to supply API to Generic Competitor A, Fukuzyu pulled out of the agreement. This

was around the time that Fukuzyu signed its exclusive supply agreement with Vyera, meaning that

Fukuzyu was now precluded from providing pyrimethamine API to Generic Competitor A—or to

any other generic manufacturer in the U.S.

       141.   Generic Competitor A found another possible pyrimethamine API supplier in early

2016. Although this company did not have a pyrimethamine DMF in the U.S., it did have one in

Europe and was supplying manufacturers in Asia and Europe. This made it likely that its European

manufacturing process would be approved by the FDA.


                                              -33-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 35 of 128




         142.   Generic Competitor A and the European API manufacturer signed a pyrimethamine

API supply agreement in November 2016. The agreement provided for the supply of

pyrimethamine API to Generic Competitor A until December 31, 2021, for purposes of both

product development and commercial production.

         143.   Just over a year later, however, Generic Competitor A was notified by the FDA that

it would need to repeat its bioequivalence testing using the new pyrimethamine API obtained from

its European supplier.

         144.   This posed a problem: to repeat the testing, Generic Competitor A would need to

procure at least another six 100-count bottles of branded Daraprim, but Vyera’s resale restrictions

blocked it from buying the Daraprim samples it needed.

         145.   In December 2017, Generic Competitor A tried to buy Daraprim from the New

Jersey pharmacy where it purchased its original lot in 2013. The pharmacy responded that it could

not supply Generic Competitor A because Daraprim was no longer available from wholesalers.

         146.   A few weeks later, in January 2018, Generic Competitor A tried to buy Daraprim

from a hospital pharmacy in California. But the pharmacy was also unable to obtain Daraprim for

Generic Competitor A from its usual wholesaler.

         147.   That same month, Generic Competitor A approached an entity that sourced drugs

through a variety of channels. This entity asked over 20 wholesalers, several hospitals and

pharmacies, and even an animal veterinary clinic if they could supply Daraprim. None was able to

do so.

         148.   Generic Competitor A also approached several companies that focused specifically

on acquiring branded drug samples for FDA testing. Once again, none of them could source any

Daraprim in meaningful quantities. A few were able to track down single bottles, but none could


                                               -34-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 36 of 128




obtain the six bottles from a single lot that Generic Competitor A needed to satisfy the FDA’s

requirements. One company told Generic Competitor A that the “US item is impossible to get.”

Another explained that “the manufacturer is involved in every bottle transaction, which is very

unusual.”

       149.    Despite spending a year trying to buy sufficient Daraprim from the same lot so that

it could conduct FDA-required bioequivalence testing, Generic Competitor A was unable to do so.

It thus could not bring a generic Daraprim to the market at that time.

       150.    Absent Defendants’ anticompetitive conduct, Generic Competitor A likely would

have launched a generic Daraprim product in 2018 or earlier.

       B.      Generic Competitor B

       151.    Upon information and belief, Generic Competitor B also sought to develop a

generic version of Daraprim. As an experienced generic manufacturer, Generic Competitor B was

also attracted to Daraprim because it was off patent and faced no generic competition at the time.

       152.    Generic Competitor B had to procure a minimum of six bottles of branded Daraprim

to perform the FDA-required bioequivalence testing. This too was before Vyera had acquired the

rights to Daraprim, meaning Daraprim was still readily available through normal commercial

channels. Generic Competitor B had no trouble buying the six 100-count bottles of Daraprim from

a local pharmacy, at a price of $250 per bottle. Neither the pharmacy nor Generic Competitor B

had to contact the manufacturer about the transaction or seek permission for the sale.

       153.    Like Generic Competitor A, Generic Competitor B chose Ipca as its pyrimethamine

API supplier. Ipca had a U.S. DMF for pyrimethamine, which appealed to Generic Competitor B

because using an API supplier with a manufacturing process approved by the FDA would expedite

the approval of its generic Daraprim product.


                                                -35-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 37 of 128




       154.    As with Generic Competitor A, however, the FDA’s January 2015 import ban on

Ipca interrupted Generic Competitor B’s development. This required Generic Competitor B to look

for another pyrimethamine API supplier.

       155.    Generic Competitor B entered into a supply agreement with a manufacturer that

was supplying pyrimethamine API in Europe. That API supplier agreed to provide Generic

Competitor B with pyrimethamine API for both development and commercial use.

       156.    When Generic Competitor B submitted its ANDA to the FDA, it provided the

results from its bioequivalence testing, in which it had compared product manufactured with API

from its new pyrimethamine source and the branded Daraprim tablets it had purchased from the

local pharmacy. The ANDA also included information on the new API supplier’s pyrimethamine

manufacturing process.

       157.    In its preliminary response, the FDA required Generic Competitor B to correct

several deficiencies, including deficiencies related to API. Although Generic Competitor B

immediately contacted its pyrimethamine API supplier to seek assistance in responding to the

deficiencies, by this time the supplier was in the process of negotiating its exclusive pyrimethamine

supply contract with Vyera. The API supplier told Generic Competitor B that it was “no longer

supporting” Generic Competitor B’s ANDA.

       158.    Generic Competitor B did not give up its development efforts. It continued to try to

persuade the API supplier to reverse its decision and help it resolve the deficiencies the FDA had

identified. An executive of Generic Competitor B even met with the supplier in person to implore

it to sell Generic Competitor B enough API for the initial launch of a generic product. The API

supplier refused.




                                                -36-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 38 of 128




       159.    The FDA later sent Generic Competitor B a complete response to its ANDA. The

FDA highlighted several deficiencies arising from the API manufacturing process. Generic

Competitor B reiterated its request to the API supplier for help in resolving the deficiencies but

again the supplier refused.

       160.    Still not ready to give up, Generic Competitor B switched API suppliers for a

second time. This time it chose a supplier that had never previously manufactured pyrimethamine

API, meaning it had to embark on a lengthy testing and approval process with the FDA. The new

supplier also had to engage in the protracted process of helping Generic Competitor B resolve the

manufacturing deficiencies that had arisen when Generic Competitor B worked with its prior API

supplier, further delaying Generic Competitor B’s generic launch.

       161.    But for Defendants’ exclusionary conduct, Generic Competitor B would have

launched its generic Daraprim product in 2019 or earlier.

       C.      Generic Competitor C

       162.    Upon information and belief, Defendants’ monopolistic conduct also prevented

Generic Competitor C from developing generic Daraprim. Were it not for Defendants’ conduct,

Generic Competitor C likely would be currently selling a generic version of Daraprim.

       163.    Generic Competitor C was motivated to develop a generic Daraprim product in

early 2016 when it learned of Vyera’s massive price increase.

       164.    Having identified Fukuzyu as the only pyrimethamine API supplier with an

approved U.S. DMF, Generic Competitor C reached out to Fukuzyu in February 2016 to inquire

about purchasing pyrimethamine. Generic Competitor C never heard back from Fukuzyu.

       165.    A few months later, in June 2016, Generic Competitor C began working with

another potential source for pyrimethamine API. This company did not then manufacture


                                              -37-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 39 of 128




pyrimethamine, and therefore the two companies began working together to create a

manufacturing process for which they could submit a DMF to the FDA.

       166.   Meanwhile, Generic Competitor C still hoped it might be able to acquire API from

Fukuzyu because that would make the ANDA approval process quicker and less costly. Generic

Competitor C used an intermediary to contact Fukuzyu in September 2017 to discuss procuring

pyrimethamine. Fukuzyu disclosed that it had an exclusive supply agreement with Vyera in the

United States, and that it could provide the intermediary with pyrimethamine API only if the

intermediary could guarantee that the API would “not be used to make pyrimethamine drug

product, for human use, that will find its way back to the US for commercial purposes.”

       167.   These restrictions would have precluded Generic Competitor C from using

Fukuzyu’s pyrimethamine API for generic Daraprim in the US. Accordingly, Generic Competitor

C abandoned its efforts with Fukuzyu in January 2018, and concentrated on working with its other

API development partner. Finally, three years after the partnership began, the would-be new API

supplier submitted a DMF for pyrimethamine API to the FDA.

       168.   At the same time it struggled to find a source for pyrimethamine API (due to

Defendants’ monopolistic conduct), Generic Competitor C also wrestled with procuring the

branded Daraprim samples it needed to conduct FDA-required bioequivalence testing.

       169.   In late 2016, Generic Competitor C tried to purchase Daraprim samples through

Pharmaceutical Buyers Inc., a company that focuses on procuring samples of branded drugs.

Pharmaceutical Buyers Inc. had a successful record of obtaining branded samples of other drugs

for Generic Competitor C. With Daraprim, however, the company was unable to source any

samples.




                                              -38-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 40 of 128




       170.    In January 2017, Generic Competitor C tried another specialty supplier,

AdiraMedica, LLC, in hopes of locating Daraprim samples. AdiraMedica approached Vyera’s

distributor ASD Healthcare, which responded that “Daraprim is available to hospitals and

government facilities only at this time.”

       171.    Also in early 2017, Generic Competitor C sought to purchase Daraprim from a local

hospital. The hospital replied that it was precluded through an agreement with its supplier from

reselling Daraprim to third parties. This was after Vyera had instituted its restrictions on resales.

       172.    Acting on behalf of Generic Competitor C, AdiraMedica went directly to Vyera in

March 2017. Although Vyera did not outright refuse to supply Daraprim, it noted that the ultimate

purchaser would be required to sign an indemnification agreement. Several weeks later,

AdiraMedica received a draft purchase agreement from Vyera that, among other things, would

have required the ultimate purchaser to indemnify Vyera for all legal claims related in any way to

Daraprim, regardless of whether the claim arose out of the buyer’s purchase or use of the product.

Vyera also demanded that if the ultimate purchaser was a generic company, it must reveal its

identity and sign the agreement.

       173.    AdiraMedica, on behalf of Generic Competitor C, requested that Vyera delete the

unreasonable indemnity provisions. Vyera did not respond to the request.

       174.    Generic Competitor C finally succeeded in buying two bottles of Daraprim in

January 2018 for the price of $115,250 per bottle from Reliant Specialty LLC. Some months later,

however, Generic Competitor C was informed by Reliant Specialty that Vyera had barred it from

selling Daraprim. Reliant Specialty also said that Defendant Mulleady, on behalf of Vyera, had

bought back its entire remaining Daraprim inventory.




                                                -39-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 41 of 128




       175.    Not long after, Mulleady approached Generic Competitor C on behalf of Vyera.

Mulleady urged Generic Competitor C to stop trying to develop its own generic Daraprim product

and to instead work with Vyera on an ANDA for an authorized generic. Subsequently, Mulleady

and Mithani provided a spreadsheet to Generic Competitor C that purported to show that Generic

Competitor C would be better off partnering with Vyera on an authorized generic than developing

its own generic product.

       176.    In May 2018, Mulleady met once more with Generic Competitor C. This time, the

carrot of an authorized generic was matched with a stick: Mulleady told Generic Competitor C

that he was the one who had prevented Reliant Specialty from providing Daraprim to Generic

Competitor C. He boasted that Vyera had also blocked two potential generic entrants from the

market through Vyera’s exclusive supply agreement with RL Fine. He further warned Generic

Competitor C that he knew the identity of its API supplier.

       177.    Generic Competitor C’s discussions with Vyera ended in June 2018, after which

Generic Competitor C continued to pursue its own ANDA.

       178.    Were it not for Defendants’ exclusionary conduct, Generic Competitor C likely

would have launched a generic Daraprim product in 2018 or earlier.

       D.      Mylan, N.V.

       179.    Defendants’ conduct also caused Mylan, one of the world’s largest pharmaceutical

companies, to drop its plans to develop a generic Daraprim product.

       180.    Mylan began to investigate developing generic Daraprim in late 2015. To assess its

commercial viability, Mylan acquired IQVIA sales data on the branded drug. Although Mylan

knew that the publicly available Daraprim sales data were underreported, it could not arrive at a

more accurate number because Vyera did not disclose its Daraprim sales information.


                                              -40-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 42 of 128




       181.    Moreover, Mylan could not procure the branded Daraprim samples it needed for

bioequivalence testing. For almost three years, Mylan attempted to purchase Daraprim samples

from seven different sources. Several of them told Mylan that they had no access to a Daraprim

supply, but provided different reasons why. One stated that Daraprim was in restricted distribution

and that it was “[f]or inpatient hospitals only,” while another told Mylan that Daraprim was “only

available to inpatient hospital pharmacies.”

       182.    Mylan eventually gave up trying to develop generic Daraprim, concluding it was

too difficult and expensive to acquire branded Daraprim samples. In abandoning the project, Mylan

specifically cited its inability to get a “real sense” of Daraprim sales data because the product was

“no longer reported in [IQVIA]”.

       183.    But for Defendants’ anticompetitive conduct, Mylan likely would have launched a

generic Daraprim product in 2018 or earlier.

X.     Defendants Foreclose Generic Entry, Forcing Purchasers to Pay Higher Prices

       184.    Because of Defendants’ anticompetitive and deceptive conduct, the entry of generic

Daraprim was substantially delayed. Absent Defendants’ scheme, at least one generic version of

Daraprim would have entered the market by no later than 2018 (and likely earlier), and there would

likely be multiple generic Daraprim options available today, and at lower prices.

       185.    Vyera’s restrictions on the resale of Daraprim prevented several potential generic

competitors from acquiring the samples that they needed to conduct the bioequivalence testing

required by the FDA. Absent these restrictions, potential generic competitors would have acquired

sufficient quantities of Daraprim tablets through commercial distribution channels.

       186.    Vyera’s exclusive supply agreements with Fukuzyu and RL Fine, the two most

viable suppliers of pyrimethamine API in the U.S., prevented potential generic competitors from


                                                -41-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 43 of 128




securing a reliable, FDA-approved source of the pyrimethamine API, which they needed to

develop and manufacture generic Daraprim. Were it not for these exclusive dealings, potential

generic competitors could have obtained API from Fukuzyu or RL Fine rather than incurring the

delays and expenses associated with working with other suppliers.

       187.    Vyera’s data-blocking agreements prevented potential generic entrants from

developing the information necessary to determine the commercial viability of launching a generic

Daraprim product, which deterred potential competitors from entering the market. But for these

data-blocking agreements, Mylan and other potential generic companies would have better

understood the extent to which Daraprim revenues had grown following Vyera’s 4,000 percent

price increase, and would have been more attracted to entering the Daraprim market.

       188.    Defendants’ generic competitors were further hindered by Defendants’ deceptive

conduct, which concealed and prolonged Defendants’ scheme, and prevented generic companies

from navigating the exclusionary burdens Defendants erected.

       189.    By impeding generic competition, Defendants denied consumers and other

purchasers of Daraprim access to the AB-rated generic versions of Daraprim that would offer the

same therapeutic benefit as branded Daraprim, but at a fraction of the price—and permitted Vyera

to raise its prices and maintain them at such high levels.

       190.    When the first generic version of a branded drug comes to market, it is typically

sold at a 20 to 30 percent discount to the branded product. With the entry of additional generic

competitors, price competition quickly drives prices down to as low as 85 to 90 percent below the

brand price. Defendants’ anticompetitive conduct has delayed the introduction of this price

competition to the detriment of consumers and other purchasers of Daraprim.




                                                -42-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 44 of 128




       191.    Most consumers and end-payers would have purchased the lower-priced AB-rated

generic substitutes for Daraprim rather than the higher-priced branded product, and Vyera also

would have reduced its Daraprim price, as well.

       192.    Defendants’ anticompetitive conduct, however, forced consumers and end-payers

to continue paying Vyera’s monopoly price for Daraprim by depriving them of access to a lower-

cost generic alternative and impeding price competition.

       193.    Defendants’ anticompetitive conduct has caused, and continues to cause,

significant economic harm. Plaintiff and Class members likely would have saved hundreds of

millions of dollars if generic Daraprim had been made available earlier.

       194.    The economic harm from Defendants’ conduct is ongoing. But for Defendants’

monopolistic scheme, there likely would be additional generic versions of Daraprim available

today, leading to more intense price competition and lower prices.

       195.    Defendants’ anticompetitive conduct, and the corresponding reduction in the

availability of Daraprim, has also resulted in harm to patients from delays in treatment, prolonged

hospital stays, and poor medical outcomes.

       196.    Because toxoplasmosis is a rare condition, and because hospitals typically treat few

or no toxoplasmosis patients each year, hospitals usually will not stock Daraprim unless it is

affordable. Traditionally, hospitals were able to keep a Daraprim inventory because it was

inexpensive and because patients with acute toxoplasmosis need to begin treatment immediately.

But since Defendants’ 4,000-plus percent price increase, hospitals are reluctant to keep Daraprim

in stock, which can lead to dangerous delays when patients present with acute toxoplasmosis.

       197.    The high price of Daraprim also impairs hospitals’ ability to discharge patients.

Physicians are reluctant to discharge patients until they feel confident that the patient can obtain


                                               -43-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 45 of 128




Daraprim outside the hospital. Because of the high price and limited availability of Daraprim,

however, many rehabilitation facilities will no longer accept patients who need it. Such patients

remain in the hospital longer than medically necessary, leading to wasted costs, medical

complications, and even increased risk of death.

       198.    Were it not for Defendants’ anticompetitive conduct, hospitals and rehabilitation

facilities would have had access to lower-cost generic versions of Daraprim years earlier, and

patients would find it easier to obtain Daraprim from hospitals and pharmacies.

       199.    Without an injunction, Defendants’ conduct is likely to recur and cause additional

harm to consumers and other purchasers. Defendants have continued to engage in their

anticompetitive conduct despite Congressional hearings and federal and state investigations.

       200.    Further, unless enjoined, Vyera is likely to carry out similar monopolization

schemes with other drugs. Vyera’s goal in acquiring Daraprim was to raise the price to supra-

competitive levels through exclusionary conduct and deception. Upon information and belief,

Vyera has been searching for drugs with a profile similar to Daraprim so it can execute a similar

monopolistic scheme with those drugs.

       201.    Absent injunctive relief, Defendant Shkreli is likely to purchase the rights to

another drug and execute a similar anticompetitive scheme. This was not Shkreli’s first scheme in

the pharmaceutical industry. Shkreli previously started another pharmaceutical company,

Retrophin, for the purpose of purchasing a different drug, raising the price, and implementing

restraints on distribution to impede generic competition. And it is likely not his last: Shkreli is and

has been actively looking for other drugs with which to replicate this strategy, either through Vyera

or a new company.




                                                 -44-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 46 of 128




       202.    Finally, without an injunction, Defendant Mulleady is likely to undertake a similar

anticompetitive scheme with another product. He actively directed and executed the Daraprim

scheme and has been actively looking for other drugs with which to replicate it.

XI.   Vyera Has Monopoly Power in the Relevant Market for FDA-Approved
Pyrimethamine Products

       203.    From 2015 until at least March 2020, Vyera possessed monopoly power in the

United States with respect to Daraprim and other pyrimethamine products approved by the FDA

for sale in the United States.

       204.    There is direct evidence of Vyera’s monopoly power. In 2015, Vyera increased the

price of Daraprim by over 4,000 percent and was able to profitably maintain that price increase.

       205.    There is no relationship between the price at which Vyera sells Daraprim and the

costs of production. The price of Daraprim massively exceeds Vyera’s costs, making it a highly

profitable product for Vyera.

       206.    Vyera has maintained its monopoly power over Daraprim for a significant period.

Vyera raised the price of Daraprim to monopoly levels in 2015 and has maintained similar prices

ever since, reaping significant and supra-competitive profits over that time.

       207.    There is also indirect evidence of Vyera’s monopoly power. For years, Vyera had

a 100 percent share of the relevant market for pyrimethamine products approved for sale in the

United States by the FDA. Vyera maintained this 100 percent market share since it purchased the

rights to Daraprim in 2015 until generic entry occurred in March 2020.

       208.    The relevant product market is FDA-approved pyrimethamine products (or, put

another way, branded Daraprim and its AB rated generic equivalents).




                                               -45-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 47 of 128




       209.    Despite Vyera’s 4,000 percent price increase for Daraprim, most doctors continue

to prescribe Daraprim instead of switching patients to non-pyrimethamine products or non-FDA-

approved pyrimethamine products.

       210.    Non-pyrimethamine pharmaceutical products are not reasonable substitutes for

pyrimethamine products and thus are not included in the relevant market.

       211.    Non-FDA-approved        pyrimethamine      products,   such     as    compounded

pyrimethamine, also are not reasonable substitutes for FDA-approved pyrimethamine products and

thus are not included in the relevant market.

       212.    Unlike non-pyrimethamine products and non-FDA-approved pyrimethamine

products, generic Daraprim would be reasonably interchangeable with Daraprim. AB-rated generic

Daraprim would constrain the price of branded Daraprim and thus is in the same relevant product

market.

       213.    The fact that the four largest pharmacy benefit managers (“PBMS”), which act as

third-party administrators for health plans’ pharmaceutical benefits, maintained Daraprim on their

formularies despite Vyera’s massive price increase confirms that there is no reasonable substitute

for FDA-approved pyrimethamine products.

       214.    As was noted in the Government Complaint, a Vyera executive explained in

January 2016 that Vyera has “not had any rejections from commercial payers for Daraprim . . .

because payers recognize the potential life-saving value of the medication, it is the only FDA

approved therapy for toxo[plasmosis] . . . and the budget impact is low given the relatively low

volume of patients.”

       215.    The “SSNIP” test (also known as the “hypothetical monopolist” test) further

confirms that the relevant market consists of FDA-approved pyrimethamine products. The SSNIP


                                                -46-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 48 of 128




test is a methodology used by antitrust economists to define a relevant market based on empirical

information. The objective of a SSNIP test is to identify the narrowest set of products for which a

hypothetical monopolist could profitably impose a small but significant and non-transitory

increase in price (SSNIP). If enough purchasers would accept a SSNIP rather than switch to

another product, such that the price increase would be profitable, the product set that was chosen

constitutes a relevant antitrust market.

       216.    Here, Defendants increased the price of Daraprim by over 4,000 percent after they

acquired its rights in 2015. They profitably maintained that price increase for over five years. That

is substantially more than “a small but significant and non-transitory increase in price”. In sum,

Vyera has had a proven ability to impose a price increase far greater than a SSNIP while retaining

enough sales to make the price increase profitable for over five years. This demonstrates under the

SSNIP test that FDA-approved pyrimethamine products are the relevant product market for

antitrust purposes.

       217.    The relevant geographic market is the United States. Pharmaceutical products are

sold and regulated on a nationwide basis. Additionally, because the U.S. market is limited to FDA-

approved products, it can only include products sold inside the United States.

       218.    There are substantial barriers to entry into the market for FDA-approved

pyrimethamine products. Potential new entrants need to obtain FDA approval, a process that is

expensive and can take several years. Moreover, Vyera has maintained its monopoly power by

erecting additional barriers to entry, including: (1) restrictions on resales of branded Daraprim,

thereby blocking generic companies from acquiring sufficient Daraprim for FDA-required

bioequivalence testing; (2) exclusive supply agreements with the only two potentially viable

suppliers of pyrimethamine API, thereby blocking generic companies from procuring the essential


                                                -47-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 49 of 128




ingredient needed to manufacture generic Daraprim products; and (3) data-blocking agreements to

prevent competitors from ascertaining the commercial viability of a competing FDA-approved

pyrimethamine product.

XII.   Antitrust Injury

       219.    Defendants’ resale restrictions, exclusive agreements, data-blocking agreements,

and deception blocked and delayed the generic competition that would have reduced prices for

Daraprim purchasers like Plaintiff and members of the proposed Classes.

       220.    Plaintiff and the proposed Classes paid substantial sums to purchase Daraprim

during the relevant times. Because of Defendants’ anticompetitive and deceptive conduct, Plaintiff

and the proposed Classes have been compelled to pay artificially inflated prices for Daraprim.

Those prices have been substantially higher than the prices Plaintiff and the proposed Classes

would have paid but for Defendants’ illegal conduct. Plaintiff and the proposed Classes continue

to pay artificially high, supra-competitive prices for Daraprim.

       221.    Plaintiff and the proposed Classes have sustained substantial losses and damage to

their business and property in the form of overcharges. The full amount, forms, and components

of such damages will be determined after discovery and upon proof at trial.

       222.    But for Defendants’ anticompetitive conduct, one or more generic competitors

would have entered the market for Daraprim by 2018 or earlier.

       223.    Defendants’ efforts to restrain competition in the relevant market has affected, and

continues to substantially affect, interstate and intrastate commerce throughout the United States.

       224.    Defendants’ anticompetitive efforts delayed and deterred generic competitors,

preventing price competition for Daraprim.




                                               -48-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 50 of 128




       225.    Prices for Daraprim have and will continue to be inflated as a direct and foreseeable

result of Defendants’ anticompetitive conduct. The inflated prices that Plaintiff and members of

the proposed Classes have paid and will continue to pay are traceable to, and the foreseeable result

of, Defendants’ overcharges.

XIII. Class Action Allegations

       226.    Plaintiff, on behalf of itself and all other similarly situated indirect purchasers,

seeks injunctive relief, legal fees and costs, restitution, and damages, measured as overcharges,

trebled where available under applicable law, based on allegations of anticompetitive, deceptive,

and unjust conduct in the market for Daraprim and its generic equivalents.

       227.    Plaintiff brings this action on behalf of itself and as a class action under Rule 23(a),

and (b)(2) of the Federal Rules of Civil Procedure, seeking equitable and injunctive relief pursuant

to Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2), on behalf of the following class of

indirect purchasers (the “Nationwide Injunctive Relief Class”):

           All Third-Party Payor entities that, for consumption by their members,
           employees, insureds, participants, or beneficiaries, and not for resale, indirectly
           purchased, paid and/or provided reimbursement for some or all of the purchase
           price of Daraprim from August 7, 2015 through the present (the “Class
           Period”).

       228.    Plaintiff also brings this action on behalf of itself and as a class action under Rule

23(a) and (b)(3) of the Federal Rules of Civil Procedure, seeking damages pursuant to state

antitrust and consumer protection laws, as well as the common law of unjust enrichment on behalf

of the following class (“Damages Class”):

           All Third-Party Payor entities that, for consumption by their members,
           employees, insureds, participants, or beneficiaries, and not for resale, indirectly
           purchased, paid and/or provided reimbursement for some or all of the purchase
           price of Daraprim in the Indirect Purchaser States during the Class Period.



                                                -49-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 51 of 128




       229.    The “Indirect Purchaser States” are Arizona, Arkansas, California, District of

Columbia, Florida, Hawaii, Idaho, Illinois, Iowa, Kansas, Maine, Michigan, Minnesota,

Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York,

North Carolina, North Dakota, Oregon, Pennsylvania, Puerto Rico, Rhode Island, South Carolina,

South Dakota, Tennessee, Utah, Vermont, Virginia, West Virginia, and Wisconsin.

       230.    Excluded from the Classes are Defendants and their employees, affiliates, parents,

and subsidiaries, whether or not named in this Complaint, as well as all federal governmental

entities and instrumentalities of the federal government, states and their subdivisions, agencies and

instrumentalities.

       231.    The members of the Classes are so numerous and geographically dispersed across

the country such that joinder of all members is impracticable. While the exact number of members

of the Classes is unknown to Plaintiff at this time, based on the nature of the trade and commerce

involved, Plaintiff reasonably believes that there are at least thousands of members in the Classes

and that their identities can be identified from records in Defendants’ possession, custody, or

control.

       232.    Plaintiff’s claims are typical of the claims of the other members of the Classes.

There are questions of law and fact common to the Classes that relate to the existence of the

anticompetitive and deceptive conduct alleged herein, and the type and common pattern of injury

sustained as a result thereof, including, but not limited to:

               a.      Whether Defendants possessed monopoly power in the market for Daraprim

                       and its generic equivalents (i.e., FDA-approved pyrimethamine products);

               b.      Whether Defendants willfully obtained and/or maintained monopoly power

                       over Daraprim and its generic equivalents in violation of Section 2 of the


                                                 -50-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 52 of 128




                       Sherman Act;

               c.      Whether Defendants’ resale restrictions unreasonably restrained trade in

                       violation of Section 1 of the Sherman Act;

               d.      Whether Defendants’ exclusive pyrimethamine API supply agreements

                       unreasonably restrained trade in violation of Section 1 of the Sherman Act;

               f.      Whether Defendants’ anticompetitive conduct violated state antitrust laws;

               g.      Whether Defendants’ anticompetitive and deceptive conduct violated state

                       consumer protection laws;

               h.      Whether Defendants unjustly enriched themselves to the detriment of the

                       Plaintiff and the members of the Damages Class;

               i.      Whether Defendants’ conduct has substantially affected interstate

                       commerce;

               j.      Whether Defendants’ conduct caused injury to Plaintiff and members of the

                       Classes;

               k.      The appropriate injunctive and related equitable relief for the Nationwide

                       Injunctive Relief Class; and

               l.      The appropriate class-wide measure of restitution and damages for the

                       Damages Class.

       233.    Like all members of the Classes, Plaintiff purchased Daraprim indirectly from

Defendants at supra-competitive prices caused by Defendants’ anticompetitive conduct. Plaintiff’s

interests are coincident with and not antagonistic to those of the other members of the Classes.

Plaintiff is a member of the Classes, has claims that are typical of the claims of the Class members,

and will fairly and adequately protect the interests of the Classes. In addition, Plaintiff is


                                                -51-
             Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 53 of 128




represented by counsel who are competent and experienced in the prosecution of antitrust and class

action litigation.

        234.    The prosecution of separate actions by individual members of the Classes would

create a risk of inconsistent or varying adjudications.

XIV. Plaintiff’s Claims Are Not Barred by Any Statute of Limitations

        A.      Defendants Are Engaged in a Continuing Violation

        235.    Plaintiff repeats and re-alleges the allegations set forth above.

        236.    This Complaint alleges a continuing course of unlawful conduct that has occurred

within each applicable limitations period and continues to this day. Each Defendant has engaged

in unlawful conduct and committed overt acts within each applicable limitations period by

implementing, overseeing, and enforcing the anticompetitive sale restrictions, supply agreements,

and other contracts they have used to thwart generic competition for Daraprim.

        237.    Defendants’ ongoing unlawful conduct has inflicted continuing and accumulating

harm within each applicable limitations period.

        238.    Because Defendants have engaged in a continuing course of conduct within each

limitations period, Plaintiff’s claims are timely.

        B.      Fraudulent Concealment Tolled the Statutes of Limitations

        239.    The application of the doctrine of fraudulent concealment also tolled the statute of

limitations on Plaintiff’s and Class members’ claims. Plaintiffs and the members of the Classes

did not discover, and could not have discovered through the exercise of reasonable diligence,

Defendants’ anticompetitive conduct until January 27, 2020—the date the Federal Trade

Commission and State of New York first sued Defendants for the conduct alleged herein—




                                                 -52-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 54 of 128




because Defendants’ wrongfully concealed their anticompetitive scheme and carried it out in a

manner that precluded detection.

       240.    Before that time, Plaintiff and members of the Classes were unaware of Defendants’

unlawful conduct because Defendants affirmatively concealed it from the public. Defendants

denied that they were working to impede generic competition; misrepresented the existence, scope,

and purpose of their sale restrictions; claimed that generic companies had access to Daraprim; and

claimed they were working to expand Daraprim’s availability, not restrict it. Each of these claims

was false and prevented Plaintiff and members of the Classes from discovering the anticompetitive

conduct challenged herein.

       241.    Due to Defendants’ fraudulent concealment, the statute of limitations applicable to

Plaintiffs’ and the Classes’ claims was tolled and did not begin to run until January 27, 2020.

       C.      The Statue of Limitations Did Not Begin to Run Until January 2020 Because
               Plaintiff Did Not and Could Not Discover Its Claims

       242.    Separate and apart from Defendants’ fraudulent concealment, the applicable statute

of limitations did not begin to run until January 27, 2020 because Plaintiffs and the members of

the Classes did not have knowledge of the conduct alleged herein, or of facts sufficient to place

them on inquiry notice of their claims.

       243.    Until the FTC and State of New York brought suit, Plaintiffs and members of the

Classes did not meaningfully interact with the Defendants, and had no means from which they

could have discovered the anticompetitive conduct described in this Complaint. No information in

the public domain was available to Plaintiffs and members of the Classes concerning the

anticompetitive conduct alleged herein.

       244.    For this additional reason, the statute of limitations as to Plaintiff’s and the Classes’

claims did not begin to run until January 27, 2020 at the earliest.

                                                 -53-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 55 of 128




XV.     Causes of Action

                                  First Cause of Action
                Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
          Monopoly Maintenance (on behalf of Plaintiff and the Nationwide Class)

        245.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

        246.   From 2015 until at least March 2020, Vyera and Phoenixus had monopoly power

in the United States with respect to FDA-approved pyrimethamine products.

        247.   Defendants willfully maintained this monopoly power through their course of

anticompetitive conduct.

        248.   There is no valid procompetitive justification for Defendants’ exclusionary conduct

in the market for FDA-approved pyrimethamine products.

        249.   Defendants’ anticompetitive acts constitute unlawful monopoly maintenance in

violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

                                   Second Cause of Action
                  Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
      Agreements in Restraint of Trade (on behalf of Plaintiff and the Nationwide Class)

        250.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

        251.   Defendants’ agreements with distributors, hospitals, and other downstream

purchasers barring them from reselling Daraprim to potential generic competitors, which were

conceived, negotiated, signed, and/or enforced by the individual Defendants, are unreasonable

restraints of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

                                    Third Cause of Action
                  Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
      Agreements in Restraint of Trade (on behalf of Plaintiff and the Nationwide Class)

        252.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.




                                               -54-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 56 of 128




         253.   Defendants’ exclusive pyrimethamine API contracts with Fukuzyu and RL Fine,

which were conceived, negotiated, signed, and/or enforced by the individual Defendants, are

unreasonable restraints of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

                                    Fourth Cause of Action
                              Violation of State Antitrust Statutes
                         (on behalf of Plaintiff and the Damages Class)

         254.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

         255.   At all relevant times, Defendants possessed monopoly power in the relevant market.

Defendants possessed the power to control prices in, and exclude competitors from, the relevant

market.

         256.   Through their overarching anticompetitive scheme, including their agreements in

restraint of trade with respect to the sale of Daraprim and pyrimethamine API, Defendants willfully

maintained their monopoly power in the relevant market using restrictive or exclusionary conduct,

rather than greater business acumen, and thereby injured competition as well as Plaintiff and the

Class.

         257.   Plaintiff and members of the Class have been injured in their business or property

by Defendants’ antitrust violations. Their injury consists of having paid higher prices for Daraprim

than they would have paid in the absence of those violations. It was Defendants’ conscious

objective to further their dominance in the relevant market by and through the overarching

anticompetitive scheme.

         258.   There is no valid procompetitive business justification for Defendants’

anticompetitive conduct, and to the extent Defendants offer one, it is pretextual and not cognizable,

and the procompetitive benefits of Defendants’ conduct do not outweigh their anticompetitive

harms and/or could have been achieved through less restrictive means.


                                                -55-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 57 of 128




        259.    Defendants’ anticompetitive acts described above were knowing and willful and

constitute violations or flagrant violations of the state antitrust statutes set forth below.

        260.    Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Arizona law:

                a.      Defendants’ monopolization scheme, attempt to monopolize, and

                        agreements in restraint of trade in the market for Daraprim and its generic

                        equivalents had the following effects: (1) price competition for generic

                        Daraprim was restrained, suppressed, and eliminated throughout Arizona;

                        (2) prices for Daraprim were raised, maintained, and stabilized at artificially

                        high levels throughout Arizona; (3) Plaintiff and members of the Damages

                        Class were deprived of free and open competition; and (4) Plaintiff and

                        members of the Damages Class paid supra-competitive, artificially inflated

                        prices for Daraprim.

                b.      During the Class Period, Defendants’ anticompetitive conduct substantially

                        affected Arizona commerce.

                c.      As a direct and proximate result of Defendants’ anticompetitive conduct,

                        Plaintiff and members of the Damages Class have been injured in their

                        business and property and are threatened with further injury.

                d.      By reason of the foregoing, Defendants monopolized, attempted to

                        monopolize, conspired to monopolize, and entered into agreements in

                        restraint of trade in violation of Arizona Revised Statutes, §§ 44-1401, et

                        seq. Accordingly, Plaintiff and members of the Damages Class seek all

                        forms of relief available under Arizona Revised Statutes, §§ 44-1401, et


                                                  -56-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 58 of 128




                      seq.

       261.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of California

law:

              a.      During the Class Period, Defendants engaged in a continuing unlawful trust

                      and agreements in restraint of the trade and commerce described above in

                      violation of Section 16720, California Business and Professions Code. Each

                      Defendant has acted in violation of Section 16720 to fix, raise, stabilize, and

                      maintain prices of Daraprim at supra-competitive levels.

              b.      The aforesaid violations of Section 16720, California Business and

                      Professions Code, consisted, without limitation, of a continuing unlawful

                      trust and concert of action among Defendants and others, the substantial

                      terms of which were to fix, raise, maintain, and stabilize the prices of

                      Daraprim.

              c.      For the purpose of forming and effectuating the unlawful trust, Defendants

                      have done those things which they combined and conspired with others to

                      do, including but not limited to the acts, practices and course of conduct set

                      forth above and fixing, raising, stabilizing, and pegging the price of

                      Daraprim.

              d.      The combination and conspiracy alleged herein has had, inter alia, the

                      following effects: (1) price competition in the sale of Daraprim has been

                      restrained, suppressed, and/or eliminated in the State of California; (2)

                      prices for Daraprim have been fixed, raised, stabilized, and pegged at


                                               -57-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 59 of 128




                      artificially high, non-competitive levels in the State of California and

                      throughout the United States; and (3) those who purchased Daraprim have

                      been deprived of the benefit of free and open competition.

              e.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property in that they paid more for Daraprim than they otherwise would

                      have paid in the absence of Defendants’ unlawful conduct. As a result of

                      Defendants’ violation of the Cartwright Act, Plaintiff and members of the

                      Damages Class seek treble damages and their cost of suit, including a

                      reasonable attorney’s fee, pursuant to Section 16750(a) of the California

                      Business and Professions Code.

       262.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of District of

Columbia law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout the District of Columbia;

                      (2) Daraprim prices were raised, fixed, maintained and stabilized at

                      artificially high levels throughout the District of Columbia; (3) Plaintiff and

                      members of the Damages Class were deprived of free and open competition;

                      and (4) Plaintiff and members of the Damages Class paid supra-

                      competitive, artificially inflated prices for Daraprim.


                                               -58-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 60 of 128




              b.      During the Class Period, Defendants’ illegal conduct substantially affected

                      District of Columbia commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of District of Columbia Code Ann. §§ 28-4501,

                      et seq. Accordingly, Plaintiff and members of the Damages Class seek all

                      forms of relief available under District of Columbia Code Ann. §§ 28-4501,

                      et seq.

       263.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Hawaii law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Hawaii; (2) Daraprim

                      prices were raised, fixed, maintained and stabilized at artificially high levels

                      throughout Hawaii; (3) Plaintiff and members of the Damages Class were

                      deprived of free and open competition; and (4) Plaintiff and members of the

                      Damages Class paid supra-competitive, artificially inflated prices for

                      Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct substantially affected


                                               -59-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 61 of 128




                      Hawaii commerce.

               c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

               d.     By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of Hawaii Revised Statutes §§ 480-1, et seq.

                      Accordingly, Plaintiff and members of the Damages Class seek all forms of

                      relief available under the Hawaii Antitrust Act.

       264.    Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Illinois law:

               a.     Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Illinois; (2) Daraprim

                      prices were raised, fixed, maintained and stabilized at artificially high levels

                      throughout Illinois; (3) Plaintiff and members of the Damages Class were

                      deprived of free and open competition; and (4) Plaintiff and members of the

                      Damages Class paid supra-competitive, artificially inflated prices for

                      Daraprim.

               b.     During the Class Period, Defendants’ illegal conduct substantially affected

                      Illinois commerce.

               c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff


                                               -60-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 62 of 128




                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of Illinois Compiled Statutes 10/1, et seq.

                      Accordingly, Plaintiff and members of the Damages Class seek all forms of

                      relief available under Illinois Compiled Statutes 10/1, et seq.

       265.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Iowa law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint in trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Iowa; (2) Daraprim

                      prices were raised, fixed, maintained and stabilized at artificially high levels

                      throughout Iowa; (3) Plaintiff and members of the Damages Class were

                      deprived of free and open competition; and (4) Plaintiff and members of the

                      Damages Class paid supra-competitive, artificially inflated prices for

                      Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Iowa commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.


                                               -61-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 63 of 128




              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of Iowa Code §§ 553.1, et seq. Accordingly,

                      Plaintiff and members of the Damages Class seek all forms of relief

                      available under Iowa Code §§ 553.1, et seq.

       266.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Kansas law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Kansas; (2) Daraprim

                      prices were raised, fixed, maintained and stabilized at artificially high levels

                      throughout Kansas; (3) Plaintiff and members of the Damages Class were

                      deprived of free and open competition; and (4) Plaintiff and members of the

                      Damages Class paid supra-competitive, artificially inflated prices for

                      Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Kansas commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in


                                               -62-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 64 of 128




                      restraint of trade in violation of Kansas Stat. Ann. §§ 50-101, et seq.

                      Accordingly, Plaintiff and members of the Damages Class seek all forms of

                      relief available under Kansas Stat. Ann. §§ 50-101, et seq.

       267.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Maine law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Maine; (2) Daraprim

                      prices were raised, fixed, maintained and stabilized at artificially high levels

                      throughout Maine; (3) Plaintiff and members of the Damages Class were

                      deprived of free and open competition; and (4) Plaintiff and members of the

                      Damages Class paid supra-competitive, artificially inflated prices for

                      Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Maine commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of Maine Rev. Stat. Ann. tit. 10, §§ 1101, et

                      seq. Accordingly, Plaintiff and members of the Damages Class seek all


                                               -63-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 65 of 128




                     relief available under Maine Rev. Stat. Ann. tit. 10, §§ 1101, et seq.

       268.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Michigan

law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout Michigan; (2) Daraprim

                     prices were raised, fixed, maintained and stabilized at artificially high levels

                     throughout Michigan; (3) Plaintiff and members of the Damages Class were

                     deprived of free and open competition; and (4) Plaintiff and members of the

                     Damages Class paid supra-competitive, artificially inflated prices for

                     Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct substantially affected

                     Michigan commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of Michigan Comp. Laws Ann. §§ 445.771, et

                     seq. Accordingly, Plaintiff and members of the Damages Class seek all

                     relief available under Michigan Comp. Laws Ann. §§ 445.771, et seq.


                                              -64-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 66 of 128




       269.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Minnesota

law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout Minnesota; (2) Daraprim

                     prices were raised, fixed, maintained and stabilized at artificially high levels

                     throughout Minnesota; (3) Plaintiff and members of the Damages Class

                     were deprived of free and open competition; and (4) Plaintiff and members

                     of the Damages Class paid supra-competitive, artificially inflated prices for

                     Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct substantially affected

                     Minnesota commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of Minnesota Stat. §§ 325D.49, et seq.

                     Accordingly, Plaintiff and members of the Damages Class seek all relief

                     available under Minnesota Stat. §§ 325D.49, et seq.




                                              -65-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 67 of 128




       270.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Mississippi

law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Mississippi; (2)

                      Daraprim prices were raised, fixed, maintained and stabilized at artificially

                      high levels throughout Mississippi; (3) Plaintiff and members of the

                      Damages Class were deprived of free and open competition; and (4)

                      Plaintiff and members of the Damages Class paid supra-competitive,

                      artificially inflated prices for Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Mississippi commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of Mississippi Code Ann. §§ 75-21-1, et seq.

                      Accordingly, Plaintiff and members of the Damages Class seek all relief

                      available under Mississippi Code Ann. §§ 75-21-1, et seq.




                                               -66-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 68 of 128




       271.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Nebraska

law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout Nebraska; (2) Daraprim

                     prices were raised, fixed, maintained and stabilized at artificially high levels

                     throughout Nebraska; (3) Plaintiff and members of the Damages Class were

                     deprived of free and open competition; and (4) Plaintiff and members of the

                     Damages Class paid supra-competitive, artificially inflated prices for

                     Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct substantially affected

                     Nebraska commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of Nebraska Revised Statutes §§ 59-801, et

                     seq. Accordingly, Plaintiff and members of the Damages Class seek all

                     relief available under Nebraska Revised Statutes §§ 59-801, et seq.




                                              -67-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 69 of 128




       272.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Nevada law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Nevada; (2) Daraprim

                      prices were raised, fixed, maintained and stabilized at artificially high levels

                      throughout Nevada; (3) Plaintiff and members of the Damages Class were

                      deprived of free and open competition; and (4) Plaintiff and members of the

                      Damages Class paid supra-competitive, artificially inflated prices for

                      Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Nevada commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of Nevada Rev. Stat. Ann. §§ 598A.010, et

                      seq. Accordingly, Plaintiff and members of the Damages Class seek all

                      relief available under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.




                                               -68-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 70 of 128




      273.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of New

Hampshire law:

             a.     Defendants’ monopolization scheme, attempt to monopolize, and

                    agreements in restraint of trade in the market for Daraprim and its generic

                    equivalents had the following effects: (1) Daraprim price competition was

                    restrained, suppressed, and eliminated throughout New Hampshire; (2)

                    Daraprim prices were raised, fixed, maintained and stabilized at artificially

                    high levels throughout New Hampshire; (3) Plaintiff and members of the

                    Damages Class were deprived of free and open competition; and (4)

                    Plaintiff and members of the Damages Class paid supra-competitive,

                    artificially inflated prices for Daraprim.

             b.     During the Class Period, Defendants’ illegal conduct substantially affected

                    New Hampshire commerce.

             c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                    and members of the Damages Class were injured in their business and

                    property and are threatened with further injury.

             d.     By reason of the foregoing, Defendants monopolized, attempted to

                    monopolize, conspired to monopolize, and entered into agreements in

                    restraint of trade in violation of New Hampshire Rev. Stat. Ann. §§ 356:1,

                    et seq. Accordingly, Plaintiff and members of the Damages Class seek all

                    relief available under New Hampshire Rev. Stat. Ann. §§ 356:1, et seq.




                                             -69-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 71 of 128




       274.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of New Mexico

law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout New Mexico; (2)

                      Daraprim prices were raised, fixed, maintained and stabilized at artificially

                      high levels throughout New Mexico; (3) Plaintiff and members of the

                      Damages Class were deprived of free and open competition; and (4)

                      Plaintiff and members of the Damages Class paid supra-competitive,

                      artificially inflated prices for Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct substantially affected

                      New Mexico commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of New Mexico Stat. Ann. §§ 57-1-1, et seq.

                      Accordingly, Plaintiff and members of the Damages Class seek all relief

                      available under New Mexico Stat. Ann. §§ 57-1-1, et seq.




                                               -70-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 72 of 128




       275.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of New York

law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout New York; (2) Daraprim

                     prices were raised, fixed, maintained and stabilized at artificially high levels

                     throughout New York; (3) Plaintiff and members of the Damages Class

                     were deprived of free and open competition; and (4) Plaintiff and members

                     of the Damages Class paid supra-competitive, artificially inflated prices for

                     Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct substantially affected

                     New York commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     The conduct set forth above is a per se violation of the New York General

                     Business Laws §§ 340, et seq. Accordingly, Plaintiff and members of the

                     Damages Class seek all relief available under New York Gen. Bus. Law §§

                     340, et seq.




                                              -71-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 73 of 128




      276.      Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of North

Carolina law:

                a.     Defendants’ monopolization scheme, attempt to monopolize, and

                       agreements in restraint of trade in the market for Daraprim and its generic

                       equivalents had the following effects: (1) Daraprim price competition was

                       restrained, suppressed, and eliminated throughout North Carolina; (2)

                       Daraprim prices were raised, fixed, maintained and stabilized at artificially

                       high levels throughout North Carolina; (3) Plaintiff and members of the

                       Damages Class were deprived of free and open competition; and (4)

                       Plaintiff and members of the Damages Class paid supra-competitive,

                       artificially inflated prices for Daraprim.

                b.     During the Class Period, Defendants’ illegal conduct substantially affected

                       North Carolina commerce.

                c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                       and members of the Damages Class were injured in their business and

                       property and are threatened with further injury.

                d.     By reason of the foregoing, Defendants monopolized, attempted to

                       monopolize, conspired to monopolize, and entered into agreements in

                       restraint of trade in violation of North Carolina Gen. Stat. §§ 75-1, et seq.

                       Accordingly, Plaintiff and members of the Damages Class seek all relief

                       available under North Carolina Gen. Stat. §§ 75-1, et seq.




                                                -72-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 74 of 128




      277.    Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of North

Dakota law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout North Dakota; (2)

                     Daraprim prices were raised, fixed, maintained and stabilized at artificially

                     high levels throughout North Dakota; (3) Plaintiff and members of the

                     Damages Class were deprived of free and open competition; and (4)

                     Plaintiff and members of the Damages Class paid supra-competitive,

                     artificially inflated prices for Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct had a substantial effect

                     on North Dakota commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of North Dakota Cent. Code §§ 51-08.1-01, et

                     seq. Accordingly, Plaintiff and members of the Damages Class seek all

                     relief available under North Dakota Cent. Code §§ 51-08.1-01, et seq.




                                              -73-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 75 of 128




       278.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Oregon law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Oregon; (2) Daraprim

                      prices were raised, fixed, maintained and stabilized at artificially high levels

                      throughout Oregon; (3) Plaintiff and members of the Damages Class were

                      deprived of free and open competition; and (4) Plaintiff and members of the

                      Damages Class paid supra-competitive, artificially inflated prices for

                      Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct had a substantial effect

                      on Oregon commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of Oregon Revised Statutes §§ 646.705, et seq.

                      Accordingly, Plaintiff and members of the Damages Class seek all relief

                      available under Oregon Revised Statutes §§ 646.705, et seq.




                                               -74-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 76 of 128




       279.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Puerto Rico

law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Puerto Rico; (2)

                      Daraprim prices were raised, fixed, maintained and stabilized at artificially

                      high levels throughout Puerto Rico; (3) Plaintiff and members of the

                      Damages Class were deprived of free and open competition; and (4)

                      Plaintiff and members of the Damages Class paid supra-competitive,

                      artificially inflated prices for Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct had a substantial effect

                      on Puerto Rico commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of 10 L.P.R.A. §§ 260, et seq. Accordingly,

                      Plaintiff and members of the Damages Class seek all relief available under

                      10 L.P.R.A. §§ 260, et seq.




                                               -75-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 77 of 128




       280.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Rhode

Island law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout Rhode Island; (2)

                     Daraprim prices were raised, fixed, maintained and stabilized at artificially

                     high levels throughout Rhode Island; (3) Plaintiff and members of the

                     Damages Class were deprived of free and open competition; and (4)

                     Plaintiff and members of the Damages Class paid supra-competitive,

                     artificially inflated prices for Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct had a substantial effect

                     on Rhode Island commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of R.I. Gen. Laws §§ 6-36-1, et seq.

                     Accordingly, Plaintiff and members of the Damages Class seek all relief

                     available under R.I. Gen. Laws §§ 6-36-1, et seq.




                                              -76-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 78 of 128




       281.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of South

Dakota law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout South Dakota; (2)

                     Daraprim prices were raised, fixed, maintained and stabilized at artificially

                     high levels throughout South Dakota; (3) Plaintiff and members of the

                     Damages Class were deprived of free and open competition; and (4)

                     Plaintiff and members of the Damages Class paid supra-competitive,

                     artificially inflated prices for Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct had a substantial effect

                     on South Dakota commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of S.D. Codified Laws Ann. §§ 37-1, et seq.

                     Accordingly, Plaintiff and members of the Damages Class seek all relief

                     available under S.D. Codified Laws Ann. §§ 37-1, et seq.




                                              -77-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 79 of 128




       282.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Tennessee

law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout Tennessee; (2) Daraprim

                     prices were raised, fixed, maintained and stabilized at artificially high levels

                     throughout Tennessee; (3) Plaintiff and members of the Damages Class

                     were deprived of free and open competition; and (4) Plaintiff and members

                     of the Damages Class paid supra-competitive, artificially inflated prices for

                     Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct had a substantial effect

                     on Tennessee commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of Tennessee Code Ann. §§ 47-25-101, et seq.

                     Accordingly, Plaintiff and members of the Damages Class seek all relief

                     available under Tennessee Code Ann. §§ 47-25-101, et seq.




                                              -78-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 80 of 128




       283.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Utah law:

              a.      Defendants’ monopolization scheme, attempt to monopolize, and

                      agreements in restraint of trade in the market for Daraprim and its generic

                      equivalents had the following effects: (1) Daraprim price competition was

                      restrained, suppressed, and eliminated throughout Utah; (2) Daraprim prices

                      were raised, fixed, maintained and stabilized at artificially high levels

                      throughout Utah; (3) Plaintiff and members of the Damages Class were

                      deprived of free and open competition; and (4) Plaintiff and members of the

                      Damages Class paid supra-competitive, artificially inflated prices for

                      Daraprim.

              b.      During the Class Period, Defendants’ illegal conduct had a substantial effect

                      on Utah commerce.

              c.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured in their business and

                      property and are threatened with further injury.

              d.      By reason of the foregoing, Defendants monopolized, attempted to

                      monopolize, conspired to monopolize, and entered into agreements in

                      restraint of trade in violation of Utah Code Annotated §§ 76-10-3101, et

                      seq. Accordingly, Plaintiff and members of the Damages Class seek all

                      relief available under Utah Code Annotated §§ 76-10-3101, et seq.




                                              -79-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 81 of 128




       284.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Vermont

law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout Vermont; (2) Daraprim

                     prices were raised, fixed, maintained and stabilized at artificially high levels

                     throughout Vermont; (3) Plaintiff and members of the Damages Class were

                     deprived of free and open competition; and (4) Plaintiff and members of the

                     Damages Class paid supra-competitive, artificially inflated prices for

                     Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct had a substantial effect

                     on Vermont commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of Vermont Stat. Ann. 9 §§ 2453, et seq.

                     Accordingly, Plaintiff and members of the Damages Class seek all relief

                     available under Vermont Stat. Ann. 9 §§ 2453, et seq.




                                              -80-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 82 of 128




       285.     Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of West

Virginia law:

                a.     Defendants’ monopolization scheme, attempt to monopolize, and

                       agreements in restraint of trade in the market for Daraprim and its generic

                       equivalents had the following effects: (1) Daraprim price competition was

                       restrained, suppressed, and eliminated throughout West Virginia; (2)

                       Daraprim prices were raised, fixed, maintained and stabilized at artificially

                       high levels throughout West Virginia; (3) Plaintiff and members of the

                       Damages Class were deprived of free and open competition; and (4)

                       Plaintiff and members of the Damages Class paid supra-competitive,

                       artificially inflated prices for Daraprim.

                b.     During the Class Period, Defendants’ illegal conduct had a substantial effect

                       on West Virginia commerce.

                c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                       and members of the Damages Class were injured in their business and

                       property and are threatened with further injury.

                d.     By reason of the foregoing, Defendants monopolized, attempted to

                       monopolize, conspired to monopolize, and entered into agreements in

                       restraint of trade in violation of West Virginia Code §§ 47-18-1, et seq.

                       Accordingly, Plaintiff and members of the Damages Class seek all relief

                       available under West Virginia Code §§ 47-18-1, et seq.




                                                -81-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 83 of 128




       286.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Wisconsin

law:

              a.     Defendants’ monopolization scheme, attempt to monopolize, and

                     agreements in restraint of trade in the market for Daraprim and its generic

                     equivalents had the following effects: (1) Daraprim price competition was

                     restrained, suppressed, and eliminated throughout Wisconsin; (2) Daraprim

                     prices were raised, fixed, maintained and stabilized at artificially high levels

                     throughout Wisconsin; (3) Plaintiff and members of the Damages Class

                     were deprived of free and open competition; and (4) Plaintiff and members

                     of the Damages Class paid supra-competitive, artificially inflated prices for

                     Daraprim.

              b.     During the Class Period, Defendants’ illegal conduct had a substantial effect

                     on Wisconsin commerce.

              c.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured in their business and

                     property and are threatened with further injury.

              d.     By reason of the foregoing, Defendants monopolized, attempted to

                     monopolize, conspired to monopolize, and entered into agreements in

                     restraint of trade in violation of Wisconsin Stat. §§ 133.01, et seq.

                     Accordingly, Plaintiff and members of the Damages Class seek all relief

                     available under Wisconsin Stat. §§ 133.01, et seq.




                                              -82-
            Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 84 of 128




        287.    Plaintiff and members of the Damages Class in each of the above states were

injured in their business and property by Defendants’ unlawful monopolization, monopoly

maintenance, attempt to monopolize, and agreements in restraint of trade in the market for

Daraprim and its generic equivalents. Plaintiff and members of the Damages Class paid more for

Daraprim than they otherwise would have paid in the absence of Defendants’ unlawful conduct.

This is the type of injury the antitrust laws of the above states were designed to prevent and flows

from that which makes Defendants’ conduct unlawful.

        288.    In addition, Defendants have profited significantly from the aforementioned

anticompetitive conduct. Defendants’ profits are derived from their anticompetitive conduct and

come at the expense and detriment of Plaintiff and members of the Damages Class.

        289.    Accordingly, Plaintiff and members of the Damages Class in each of the above

jurisdictions seek damages (including statutory damages where applicable), to be trebled or

otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                         Fifth Cause of Action
                           Violation of State Consumer Protection Statutes
                            (on behalf of Plaintiff and the Damages Class)

        290.    Plaintiff assert these state law claims on behalf of the Damages Class.

        291.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

        292.    Defendants engaged in unfair competition and unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of the state consumer protection and unfair competition

statutes listed below. 2


2
 Concurrently with the filing of this Complaint, Plaintiff will notify Defendants in writing of their
alleged violations of West Virginia Consumer Credit and Protection Act, W.Va. Code § 46A-6-
101, et seq. and Massachusetts G.L. c. 93A, and make a demand for relief. Should Defendants not
agree to cure or settle their misconduct within the applicable statutory periods (20 and 30 days,
                                                -83-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 85 of 128




       293.    Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Arkansas

law:

               a.      Defendants have engaged in deceptive and unconscionable acts or practices

                       in violation of the Arkansas Code Annotated, § 4-88-101, et seq.

               b.      Defendants knowingly agreed to, and did in fact, act in restraint of trade or

                       commerce by affecting, fixing, controlling, and/or maintaining at non-

                       competitive and artificially inflated levels, the prices at which Daraprim

                       was sold, distributed, or obtained in Arkansas and took efforts to conceal

                       their agreements from Plaintiff and members of the Damages Class.

               c.      Defendants further misled, confused, deceived, and/or defrauded Plaintiff

                       and members of the Damages Class by concealing and misrepresenting their

                       actual sales practices, profits, distribution restrictions, and anticompetitive

                       conduct related to Daraprim.

               d.      The aforementioned conduct on the part of Defendants constituted

                       “unconscionable” and “deceptive” acts or practices in violation of Arkansas

                       Code Annotated, § 4-88-107(a)(10).

               e.      Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                       competition was restrained, suppressed, and eliminated throughout

                       Arkansas; (2) Daraprim prices were raised, fixed, maintained, and stabilized

                       at artificially high levels throughout Arkansas; (3) Plaintiff and members of

                       the Damages Class were deprived of free and open competition; and (4)



respectively), Plaintiff plans to assert additional claims under both statutes.
                                                 -84-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 86 of 128




                      Plaintiff and members of the Damages Class paid supra-competitive,

                      artificially inflated prices for Daraprim.

              f.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Arkansas commerce and consumers.

              g.      As a direct and proximate result of the unlawful conduct of Defendants,

                      Plaintiff and members of the Damages Class were injured in their business

                      and property and are threatened with further injury.

              h.      Accordingly, Plaintiff and members of the Damages Class seek all relief

                      available under that statute.

       294.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of California

law:

              a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                      deceptive or fraudulent acts or practices in violation of California Business

                      and Professions Code § 17200, et seq.

              b.      During the Class Period, Defendants marketed, sold, or distributed

                      Daraprim in California, and committed and continue to commit acts of

                      unfair competition, as defined by Sections 17200, et seq. of the California

                      Business and Professions Code, by engaging in the acts and practices

                      alleged herein.

              c.      This claim is instituted pursuant to Sections 17203 and 17204 of the

                      California Business and Professions Code, to obtain restitution from these

                      Defendants for acts, as alleged herein, that violated Section 17200 of the


                                               -85-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 87 of 128




        California Business and Professions Code, commonly known as the Unfair

        Competition Law (the “UCL”).

  d.    Defendants’ conduct as alleged herein violates the UCL. The acts,

        omissions,    misrepresentations,    practices   and    non-disclosures    of

        Defendants, as alleged herein, constituted a common, continuous, and

        continuing course of conduct of unfair competition by means of unfair,

        unlawful, and/or fraudulent business acts or practices within the meaning of

        the UCL, including, but not limited to the following: (1) the violations of

        Section 1 of the Sherman Act, as set forth above; (2) the violation of Section

        2 of the Sherman Act, as set forth above; and (3) the violations of Section

        16720, et seq., of the California Business and Professions Code, set forth

        above.

  e.    Defendants’ acts, omissions, misrepresentations, practices, and non-

        disclosures, as described above, whether or not in violation of Section

        16720, et seq., of the California Business and Professions Code, and

        whether or not concerted or independent acts, are otherwise unfair,

        unconscionable, unlawful or fraudulent.

  f.    Defendants’ acts or practices are unfair to consumers of Daraprim in

        California within the meaning of Section 17200, California Business and

        Professions Code.

  g.    Defendants’ acts and practices are fraudulent or deceptive within the

        meaning of Section 17200 of the California Business and Professions Code.

  h.    The illegal conduct alleged herein is continuing and there is no indication


                                 -86-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 88 of 128




                      that Defendants will not continue such activity into the future.

              i.      The unlawful and unfair business practices of Defendants, each of them,

                      have caused and continue to cause Plaintiff and members of the Damages

                      Class to pay supra-competitive and artificially-inflated prices for Daraprim.

                      Plaintiff and members of the Damages Class suffered injury in fact and lost

                      money or property as a result of such unfair competition.

              j.      As alleged in this Complaint, Defendants have been unjustly enriched as a

                      result of their wrongful conduct and by Defendants’ unfair competition.

                      Plaintiff and members of the Damages Class are accordingly entitled to

                      equitable relief including restitution and/or disgorgement of all revenues,

                      earnings, profits, compensation, and benefits that were obtained by

                      Defendants as a result of such business practices, pursuant to the California

                      Business and Professions Code, Sections 17203 and 17204.

       295.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of District of

Columbia law:

              a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                      or deceptive acts or practices in violation of District of Columbia Code §

                      28-3901, et seq.

              b.      Defendants and their co-conspirators agreed to, and did in fact, act in

                      restraint of trade or commerce by affecting, fixing, controlling and/or

                      maintaining, at artificial and/or non-competitive levels, the prices at which

                      Daraprim was sold, distributed or obtained in the District of Columbia.


                                              -87-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 89 of 128




  c.    Defendants further misled, confused, deceived, and/or defrauded Plaintiff

        and members of the Damages Class by concealing and misrepresenting their

        actual sales practices, profits, distribution restrictions, and anticompetitive

        conduct related to Daraprim.

  d.    The foregoing conduct constitutes “unlawful trade practices,” within the

        meaning of D.C. Code § 28-3904. Plaintiff and members of the Damages

        Class were not aware of Defendants’ anticompetitive conduct and were

        therefore unaware that they were being unfairly and illegally overcharged.

        There was a gross disparity of bargaining power between the parties with

        respect to the price charged by Defendants for Daraprim. Defendants had

        the sole power to set that price and Plaintiff and members of the Damages

        Class had no power to negotiate a lower price. Moreover, Plaintiff and

        members of the Damages Class lacked any meaningful choice in purchasing

        Daraprim because they were unaware of the unlawful overcharge and there

        was no alternative source of supply through which Plaintiff and the

        Damages Class could avoid the overcharge. Defendants’ conduct with

        regard to sales of Daraprim, including their illegal conduct to set the price

        of Daraprim at supra-competitive levels, exclude generic competition, and

        overcharge consumers, was substantively unconscionable because it was

        one-sided and unfairly benefited Defendants at the expense of Plaintiff and

        the public. Defendants took grossly unfair advantage of Plaintiff and the

        Damages Class. The suppression of competition that has resulted from

        Defendants’    anticompetitive    conduct     has   ultimately   resulted   in


                                 -88-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 90 of 128




                      unconscionably higher prices for consumers and others who paid for

                      Daraprim so that there was a gross disparity between the price paid and the

                      value received for Daraprim.

               e.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                      competition was restrained, suppressed, and eliminated throughout the

                      District of Columbia; (2) Daraprim prices were raised, fixed, maintained,

                      and stabilized at artificially high levels throughout the District of Columbia;

                      (3) Plaintiff and members of the Damages Class were deprived of free and

                      open competition; and (4) Plaintiff and members of the Damages Class paid

                      supra-competitive, artificially inflated prices for Daraprim.

               f.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured and are threatened with

                      further injury. Accordingly, Plaintiff and members of the Damages Class

                      seek all relief available under that statute.

       296.    Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Florida law:

               a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                      or deceptive acts or practices in violation of the Florida Deceptive and

                      Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq.

               b.     Defendants and their co-conspirators agreed to, and did in fact, act in

                      restraint of trade or commerce by affecting, fixing, controlling and/or

                      maintaining, at artificial and/or non-competitive levels, the prices at which

                      Daraprim was sold, distributed or obtained in Florida.


                                                -89-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 91 of 128




              c.      Defendants further misled, confused, deceived, and/or defrauded Plaintiff

                      and members of the Damages Class by concealing and misrepresenting their

                      actual sales practices, profits, distribution restrictions, and anticompetitive

                      conduct related to Daraprim.

              d.      Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                      competition was restrained, suppressed, and eliminated throughout Florida;

                      (2) Daraprim prices were raised, fixed, maintained, and stabilized at

                      artificially high levels throughout Florida; (3) Plaintiff and members of the

                      Damages Class were deprived of free and open competition; and (4)

                      Plaintiff and members of the Damages Class paid supra-competitive,

                      artificially inflated prices for Daraprim.

              e.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Florida commerce and consumers.

              f.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured and are threatened with

                      further injury. Accordingly, Plaintiff and members of the Damages Class

                      seek all relief available under that statute.

       297.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Hawaii law:

              a.      Defendants have engaged in “unfair methods of competition and unfair or

                      deceptive acts or practices in the conduct of any trade or commerce” within

                      the meaning of Hawaii Rev. Stat. § 480-2. Defendants agreed to, and did in

                      fact, act in restraint of trade or commerce by affecting, fixing, controlling


                                                -90-
           Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 92 of 128




                      and/or maintaining, at artificial and/or non-competitive levels, the prices at

                      which Daraprim was sold, distributed or obtained in Hawaii.

              b.      Defendants further misled, confused, deceived, and/or defrauded Plaintiff

                      and members of the Damages Class by concealing and misrepresenting their

                      actual sales practices, profits, distribution restrictions, and anticompetitive

                      conduct related to Daraprim.

              c.      Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                      competition was restrained, suppressed, and eliminated throughout Hawaii;

                      (2) Daraprim prices were raised, fixed, maintained, and stabilized at

                      artificially high levels throughout Hawaii; (3) Plaintiff and members of the

                      Damages Class were deprived of free and open competition; and (4)

                      Plaintiff and members of the Damages Class paid supra-competitive,

                      artificially inflated prices for Daraprim.

              d.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Hawaii commerce and consumers.

              e.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured and are threatened with

                      further injury. Accordingly, Plaintiff and members of the Damages Class

                      seek all relief available under the statute.

       298.    Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Idaho law:




                                                -91-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 93 of 128




  a.    Defendants have engaged in unfair competition or unfair, unconscionable,

        or deceptive acts or practices in violation of the Idaho Consumer Protection

        Act, Idaho Code §§ 48-601, et seq.

  b.    Defendants and their co-conspirators agreed to, and did in fact, act in

        restraint of trade or commerce by affecting, fixing, controlling and/or

        maintaining, at artificial and/or non-competitive levels, the prices at which

        Daraprim was sold, distributed or obtained in Idaho.

  c.    Defendants further misled, confused, deceived, and/or defrauded Plaintiff

        and members of the Damages Class by concealing and misrepresenting their

        actual sales practices, profits, distribution restrictions, and anticompetitive

        conduct related to Daraprim.

  d.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

        competition was restrained, suppressed, and eliminated throughout Idaho;

        (2) Daraprim prices were raised, fixed, maintained, and stabilized at

        artificially high levels throughout Idaho; (3) Plaintiff and members of the

        Damages Class were deprived of free and open competition; and (4)

        Plaintiff and members of the Damages Class paid supra-competitive,

        artificially inflated prices for Daraprim.

  e.    During the Class Period, Defendants’ illegal conduct substantially affected

        Idaho commerce and consumers.

  f.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

        and members of the Damages Class were injured and are threatened with




                                 -92-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 94 of 128




                     further injury. Accordingly, Plaintiff and members of the Damages Class

                     seek all relief available under that statute.

       299.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Michigan

law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the Michigan Consumer

                     Protection Act, Mich. Comp. Laws Ann. § 445.901, et seq.

              b.     Defendants engaged in the conduct described in this Complaint in

                     connection with the sale of Daraprim in trade or commerce in a market that

                     includes Michigan.

              c.     Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                     control, and/or maintain, at artificial and non-competitive levels, the prices

                     at which Daraprim was sold, distributed, or obtained in Michigan. This

                     conduct constituted unfair practices in that it was unlawful under federal

                     and state law, violated public policy, was unethical, oppressive and

                     unscrupulous, and caused substantial injury to Plaintiff and members of the

                     Damages Class.

              d.     Defendants concealed, suppressed, omitted, and failed to disclose material

                     facts to Plaintiff and members of the Damages Class concerning

                     Defendants’ unlawful activities and artificially inflated prices for Daraprim.

                     The concealed, suppressed, and omitted facts would have been important to

                     Plaintiff and members of the Damages Class as they related to the cost of


                                               -93-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 95 of 128




                     Daraprim they purchased.

              e.     Defendants’ statements and conduct concerning the price of Daraprim were

                     deceptive as they had the tendency or capacity to mislead Plaintiff and

                     members of the Damages Class to believe that they were purchasing

                     Daraprim at prices established by a free and fair market.

              f.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                     competition was restrained, suppressed, and eliminated throughout

                     Michigan; (2) Daraprim prices were raised, fixed, maintained, and

                     stabilized at artificially high levels throughout Michigan; (3) Plaintiff and

                     members of the Damages Class were deprived of free and open competition;

                     and (4) Plaintiff and members of the Damages Class paid supra-

                     competitive, artificially inflated prices for Daraprim.

              g.     As a direct and proximate result of the above-described unlawful practices,

                     Plaintiff and members of the Damages Class suffered ascertainable loss of

                     money or property. Accordingly, Plaintiff and members of the Damages

                     Class seek all relief available under the Michigan Consumer Protection Act.

       300.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Minnesota

law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the Minnesota Consumer Fraud

                     Act, Minn. Stat. § 325F.68, et seq.

              b.     Defendants engaged in the conduct described in this Complaint in


                                              -94-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 96 of 128




        connection with the sale of Daraprim in trade or commerce in a market that

        includes Minnesota.

  c.    Defendants and their co-conspirators agreed to, and did in fact affect, fix,

        control, and/or maintain, at artificial and non-competitive levels, the prices

        at which Daraprim was sold, distributed, or obtained in Minnesota. This

        conduct constituted unfair practices in that it was unlawful under federal

        and state law, violated public policy, was unethical, oppressive and

        unscrupulous, and caused substantial injury to Plaintiff and members of the

        Damages Class.

  d.    Defendants concealed, suppressed, omitted, and failed to disclose material

        facts to Plaintiff and members of the Damages Class concerning

        Defendants’ unlawful activities and artificially inflated prices for Daraprim.

        The concealed, suppressed, and omitted facts would have been important to

        Plaintiff and members of the Damages Class as they related to the cost of

        Daraprim they purchased.

  e.    Defendants misrepresented the real cause of price increases and/or the

        absence of price reductions in Daraprim by making public statements that

        were not in accord with the facts.

  f.    Defendants’ statements and conduct concerning the price of Daraprim were

        deceptive as they had the tendency or capacity to mislead Plaintiff and

        members of the Damages Class to believe that they were purchasing

        Daraprim at prices established by a free and fair market.

  g.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price


                                 -95-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 97 of 128




                     competition was restrained, suppressed, and eliminated throughout

                     Minnesota; (2) Daraprim prices were raised, fixed, maintained, and

                     stabilized at artificially high levels throughout Minnesota; (3) Plaintiff and

                     members of the Damages Class were deprived of free and open competition;

                     and (4) Plaintiff and members of the Damages Class paid supra-

                     competitive, artificially inflated prices for Daraprim.

              h.     As a direct and proximate result of the above-described unlawful practices,

                     Plaintiff and members of the Damages Class suffered ascertainable loss of

                     money or property. Accordingly, Plaintiff and members of the Damages

                     Class seek all relief available under the Minnesota Consumer Fraud Act.

       301.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Missouri

law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the Missouri Merchandising

                     Practices Act, Mo. Rev. Stat. § 407.010, et seq.

              b.     Plaintiff and members of the Damages Class purchased Daraprim for

                     personal, family, or household purposes.

              c.     Defendants engaged in the conduct described herein in connection with the

                     sale of Daraprim in trade or commerce in a market that includes Missouri.

              d.     Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                     control, and/or maintain, at artificial and non-competitive levels, the prices

                     at which Daraprim was sold, distributed, or obtained in Missouri. This


                                              -96-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 98 of 128




        conduct constituted unfair practices in that it was unlawful under federal

        and state law, violated public policy, was unethical, oppressive and

        unscrupulous, and caused substantial injury to Plaintiff and members of the

        Damages Class.

  e.    Defendants concealed, suppressed, omitted, and failed to disclose material

        facts to Plaintiff and members of the Damages Class concerning

        Defendants’ unlawful activities and artificially inflated prices for Daraprim.

        The concealed, suppressed, and omitted facts would have been important to

        Plaintiff and members of the Damages Class as they related to the cost of

        Daraprim they purchased.

  f.    Defendants misrepresented the real cause of price increases and/or the

        absence of price reductions in Daraprim by making public statements that

        were not in accord with the facts.

  g.    Defendants’ statements and conduct concerning the price of Daraprim were

        deceptive as they had the tendency or capacity to mislead Plaintiff and

        members of the Damages Class to believe that they were purchasing

        Daraprim at prices established by a free and fair market.

  h.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

        competition was restrained, suppressed, and eliminated throughout

        Missouri; (2) Daraprim prices were raised, fixed, maintained, and stabilized

        at artificially high levels throughout Missouri; (3) Plaintiff and members of

        the Damages Class were deprived of free and open competition; and (4)

        Plaintiff and members of the Damages Class paid supra-competitive,


                                 -97-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 99 of 128




                     artificially inflated prices for Daraprim.

              i.     As a direct and proximate result of the above-described unlawful practices,

                     Plaintiff and members of the Damages Class suffered ascertainable loss of

                     money or property.

              j.     Accordingly, Plaintiff and members of the Damages Class seek all relief

                     available under Missouri’s Merchandising Practices Act, specifically Mo.

                     Rev. Stat. § 407.020, which prohibits “the act, use or employment by any

                     person of any deception, fraud, false pretense, false promise,

                     misrepresentation, unfair practice or the concealment, suppression, or

                     omission of any material fact in connection with the sale or advertisement

                     of any merchandise in trade or commerce . . . ,” as further interpreted by the

                     Missouri Code of State Regulations, 15 CSR 60-7.010, et seq., 15 CSR 60-

                     8.010, et seq., and 15 CSR 60-9.010, et seq., and Mo. Rev. Stat. § 407.025,

                     which provides for the relief sought in this count.

       302.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Montana

law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the Montana Consumer

                     Protection Act of 1973, Mont. Code, §§ 30-14-101, et seq.

              b.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                     competition was restrained, suppressed, and eliminated throughout

                     Montana; (2) Daraprim prices were raised, fixed, maintained, and stabilized


                                              -98-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 100 of 128




                     at artificially high levels throughout Montana; (3) Plaintiff and members of

                     the Damages Class were deprived of free and open competition; and (4)

                     Plaintiff and members of the Damages Class paid supra-competitive,

                     artificially inflated prices for Daraprim.

              c.     Defendants further misled, confused, deceived, and/or defrauded Plaintiff

                     and members of the Damages Class by concealing and misrepresenting their

                     actual sales practices, profits, distribution restrictions, and anticompetitive

                     conduct related to Daraprim.

              d.     During the Class Period, Defendants’ illegal conduct substantially affected

                     Montana commerce and consumers.

              e.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                     and members of the Damages Class were injured and are threatened with

                     further injury. Accordingly, Plaintiff and members of the Damages Class

                     seek all relief available under that statute.

       303.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Nebraska

law:

              a.     Defendants have engaged in unfair methods of competition and unfair or

                     deceptive acts or practices in the conduct of trade or commerce in violation

                     of the Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59-1602, et

                     seq.

              b.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                     competition was restrained, suppressed, and eliminated throughout


                                               -99-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 101 of 128




                      Nebraska; (2) Daraprim prices were raised, fixed, maintained, and stabilized

                      at artificially high levels throughout Nebraska; (3) Plaintiff and members of

                      the Damages Class were deprived of free and open competition; and (4)

                      Plaintiff and members of the Damages Class paid supra-competitive,

                      artificially inflated prices for Daraprim.

              c.      Defendants further misled, confused, deceived, and/or defrauded Plaintiff

                      and members of the Damages Class by concealing and misrepresenting their

                      actual sales practices, profits, distribution restrictions, and anticompetitive

                      conduct related to Daraprim.

              d.      During the Class Period, Defendants’ illegal conduct substantially affected

                      Nebraska commerce and consumers.

              e.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured and are threatened with

                      further injury. Accordingly, Plaintiff and members of the Damages Class

                      seek all relief available under that statute.

       304.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Nevada law:

              a.      Defendants have engaged in deceptive trade practices in violation of the

                      Nevada Deceptive Trade Practices Act, Nev. Rev. Stat. § 598.0903, et seq.

              b.      Defendants engaged in the conduct described herein in connection with the

                      sale of Daraprim in trade or commerce in a market that includes Nevada.

              c.      Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                      control, and/or maintain, at artificial and non-competitive levels, the prices


                                               -100-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 102 of 128




         at which Daraprim was sold, distributed or obtained in Nevada. This

         conduct constituted unfair practices in that it was unlawful under federal

         and state law, violated public policy, was unethical, oppressive and

         unscrupulous, and caused substantial injury to Plaintiff and members of the

         Damages Class.

   d.    Defendants concealed, suppressed, omitted, and failed to disclose material

         facts to Plaintiff and members of the Damages Class concerning

         Defendants’ unlawful activities and artificially inflated prices for Daraprim.

         The concealed, suppressed, and omitted facts would have been important to

         Plaintiff and members of the Damages Class as they related to the cost of

         Daraprim they purchased.

   e.    Defendants misrepresented the real cause of price increases and/or the

         absence of price reductions in Daraprim by making public statements that

         were not in accord with the facts.

   f.    Defendants’ statements and conduct concerning the price of Daraprim were

         deceptive as they had the tendency or capacity to mislead Plaintiff and

         members of the Damages Class to believe that they were purchasing

         Daraprim at prices established by a free and fair market.

   g.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

         competition was restrained, suppressed, and eliminated throughout Nevada;

         (2) Daraprim prices were raised, fixed, maintained, and stabilized at

         artificially high levels throughout Nevada; (3) Plaintiff and members of the

         Damages Class were deprived of free and open competition; and (4)


                                 -101-
         Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 103 of 128




                    Plaintiff and members of the Damages Class paid supra-competitive,

                    artificially inflated prices for Daraprim. As a direct and proximate result of

                    the above-described unlawful practices, Plaintiff and members of the

                    Damages Class suffered ascertainable loss of money or property.

                    Accordingly, Plaintiff and members of the Damages Class seek all relief

                    available under Nev. Rev. Stat. § 598.0993.

      305.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of New

Hampshire law:

             a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                    or deceptive acts or practices in violation of the New Hampshire Consumer

                    Protection Act, N.H. Rev. Stat. Ann. tit. XXXI, § 358-A, et seq.

             b.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                    competition was restrained, suppressed, and eliminated throughout New

                    Hampshire; (2) Daraprim prices were raised, fixed, maintained, and

                    stabilized at artificially high levels throughout New Hampshire; (3) Plaintiff

                    and members of the Damages Class were deprived of free and open

                    competition; and (4) Plaintiff and members of the Damages Class paid

                    supra-competitive, artificially inflated prices for Daraprim.

             c.     Defendants further misled, confused, deceived, and/or defrauded Plaintiff

                    and members of the Damages Class by concealing and misrepresenting their

                    actual sales practices, profits, distribution restrictions, and anticompetitive

                    conduct related to Daraprim.


                                            -102-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 104 of 128




              d.      During the Class Period, Defendants’ illegal conduct substantially affected

                      New Hampshire commerce and consumers.

              e.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                      and members of the Damages Class were injured and are threatened with

                      further injury. Accordingly, Plaintiff and members of the Damages Class

                      seek all relief available under N.H. Rev. Stat. Ann. tit. XXXI § 358-A:10

                      and 358A:10-a.

       306.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of New Mexico

law:

              a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                      or deceptive acts or practices in violation of New Mexico Stat. § 57-12-1,

                      et seq.

              b.      Defendants and their co-conspirators agreed to, and did in fact, act in

                      restraint of trade or commerce by affecting, fixing, controlling and/or

                      maintaining at non-competitive and artificially inflated levels, the prices at

                      which Daraprim was sold, distributed or obtained in New Mexico and took

                      efforts to conceal their agreements from Plaintiff and members of the

                      Damages Class.

              c.      The aforementioned conduct on the part of Defendants constituted

                      “unconscionable trade practices,” in violation of N.M.S.A. Stat. § 57-12-3,

                      in that such conduct, inter alia, resulted in a gross disparity between the

                      value received by Plaintiff and members of the Damages Class and the


                                              -103-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 105 of 128




         prices paid by them for Daraprim as set forth in N.M.S.A., § 57-12-2E.

         Plaintiff and members of the Damages Class were not aware of Defendants’

         anticompetitive conduct and were therefore unaware that they were being

         unfairly and illegally overcharged. There was a gross disparity of

         bargaining power between the parties with respect to the price charged by

         Defendants for Daraprim. Defendants had the sole power to set that price

         and Plaintiff and members of the Damages Class had no power to negotiate

         a lower price. Moreover, Plaintiff lacked any meaningful choice in

         purchasing Daraprim because they were unaware of the unlawful

         overcharge and there was no alternative source of supply through which

         Plaintiff could avoid the overcharges. Defendants’ conduct with regard to

         sales of Daraprim, including their illegal anticompetitive conduct to secretly

         fix the price of Daraprim at supra-competitive levels and overcharge

         consumers, was substantively unconscionable because it was one-sided and

         unfairly benefited Defendants at the expense of Plaintiff and the public.

         Defendants took grossly unfair advantage of Plaintiff and the Damages

         Class. The suppression of competition that has resulted from Defendants’

         anticompetitive conduct has ultimately resulted in unconscionably higher

         prices for consumers and others who paid for Daraprim so that there was a

         gross disparity between the price paid and the value received for Daraprim.

   d.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

         competition was restrained, suppressed, and eliminated throughout New

         Mexico; (2) Daraprim prices were raised, fixed, maintained, and stabilized


                                 -104-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 106 of 128




                     at artificially high levels throughout New Mexico; (3) Plaintiff and

                     members of the Damages Class were deprived of free and open competition;

                     and (4) Plaintiff and members of the Damages Class paid supra-

                     competitive, artificially inflated prices for Daraprim.

              e.     During the Class Period, Defendants’ illegal conduct substantially affected

                     New Mexico commerce and consumers.

              f.     As a direct and proximate result of the unlawful conduct of Defendants,

                     Plaintiff and members of the Damages Class were injured and are threatened

                     with further injury. Accordingly, Plaintiff and members of the Damages

                     Class seek all relief available under that statute.

       307.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of New York

law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of New York Gen. Bus. Law §

                     349, et seq.

              b.     Defendants agreed to, and did in fact, act in restraint of trade or commerce

                     by affecting, fixing, controlling and/or maintaining, at artificial and non-

                     competitive levels, the prices at which Daraprim was sold, distributed or

                     obtained in New York and took efforts to conceal their agreements from

                     Plaintiff and members of the Damages Class.

              c.     Defendants made public statements about the prices and distribution of

                     Daraprim that Defendants knew would be seen by New York consumers;


                                              -105-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 107 of 128




         such statements either omitted material information that rendered the

         statements that they made materially misleading or affirmatively

         misrepresented the real cause of the pricing for Daraprim; and Defendants

         alone possessed material information that was relevant to consumers, but

         failed to provide the information.

   d.    Because of Defendants’ unlawful trade practices in New York, Plaintiff and

         members of the Damages Class who indirectly purchased Daraprim were

         misled to believe that they were paying a fair price for Daraprim or the price

         increases for Daraprim were for valid business reasons; and similarly

         situated consumers were potentially affected by Defendants’ unlawful trade

         practices.

   e.    Defendants knew that their unlawful trade practices with respect to pricing

         Daraprim would have an impact on New York consumers and not just

         Defendants’ direct customers.

   f.    Defendants knew that their unlawful trade practices with respect to pricing

         Daraprim would have a broad impact, causing consumer class members

         who indirectly purchased Daraprim to be injured by paying more for

         Daraprim than they would have paid in the absence of Defendants’ unlawful

         trade acts and practices.

   g.    The conduct of Defendants described herein constitutes consumer-oriented

         deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law §

         349, which resulted in consumer injury and broad adverse impact on the

         public at large, and harmed the public interest of New York State in an


                                 -106-
         Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 108 of 128




                       honest marketplace in which economic activity is conducted in a

                       competitive manner.

                h.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                       competition was restrained, suppressed, and eliminated throughout New

                       York; (2) Daraprim prices were raised, fixed, maintained, and stabilized at

                       artificially high levels throughout New York; (3) Plaintiff and members of

                       the Damages Class were deprived of free and open competition; and (4)

                       Plaintiff and members of the Damages Class paid supra-competitive,

                       artificially inflated prices for Daraprim.

                i.     During the Class Period, Defendants marketed, sold, or distributed

                       Daraprim in New York, and Defendants’ illegal conduct substantially

                       affected New York commerce and consumers.

                j.     During the Class Period, each Defendant, directly, or indirectly and through

                       affiliates manufactured, sold and/or distributed Daraprim in New York.

                k.     Plaintiff and members of the Damages Class seek all relief available

                       pursuant to N.Y. Gen. Bus. Law § 349(h).

      308.      Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of North

Carolina law:

                a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                       or deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-

                       1.1, et seq.

                b.     Defendants and their co-conspirators agreed to, and did in fact, act in


                                               -107-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 109 of 128




         restraint of trade or commerce by affecting, fixing, controlling and/or

         maintaining, at artificial and non-competitive levels, the prices at which

         Daraprim was sold, distributed or obtained in North Carolina and took

         efforts to conceal their agreements from Plaintiff and members of the

         Damages Class.

   c.    Defendants’ anticompetitive conduct could not have succeeded absent

         deceptive conduct by Defendants to cover up their illegal acts. Secrecy was

         integral to the formation, implementation and maintenance of Defendants’

         anticompetitive conduct. Defendants committed inherently deceptive and

         self-concealing actions, of which Plaintiff and members of the Damages

         Class could not possibly have been aware. Defendants’ public statements

         concerning the price of Daraprim created the illusion of competitive pricing

         controlled by market forces rather than supra-competitive pricing driven by

         Defendants’ illegal conduct.

   d.    The conduct of Defendants described herein constitutes consumer-oriented

         deceptive acts or practices within the meaning of North Carolina law, which

         resulted in consumer injury and broad adverse impact on the public at large,

         and harmed the public interest of North Carolina consumers in an honest

         marketplace in which economic activity is conducted in a competitive

         manner.

   e.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

         competition was restrained, suppressed, and eliminated throughout North

         Carolina; (2) Daraprim prices were raised, fixed, maintained, and stabilized


                                -108-
         Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 110 of 128




                     at artificially high levels throughout North Carolina; (3) Plaintiff and

                     members of the Damages Class were deprived of free and open competition;

                     and (4) Plaintiff and members of the Damages Class paid supra-

                     competitive, artificially inflated prices for Daraprim.

              f.     During the Class Period, Defendants marketed, sold, or distributed

                     Daraprim in North Carolina, and Defendants’ illegal conduct substantially

                     affected North Carolina commerce and consumers.

              g.     During the Class Period, each Defendant, directly, or indirectly and through

                     affiliates manufactured, sold and/or distributed Daraprim in North Carolina.

              h.     Plaintiff and members of the Damages Class seek actual damages for their

                     injuries caused by these violations in an amount to be determined at trial

                     and are threatened with further injury and seek all relief available under that

                     statute.

      309.    Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of North

Dakota law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the North Dakota Unfair Trade

                     Practices Law, N.D. Cent. Code § 51-10, et seq.

              b.     Defendants engaged in the conduct described in this Complaint in

                     connection with the sale of Daraprim in trade or commerce in a market that

                     includes North Dakota.

              c.     Defendants and their co-conspirators agreed to, and did in fact affect, fix,


                                              -109-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 111 of 128




         control, and/or maintain, at artificial and non-competitive levels, the prices

         at which Daraprim was sold, distributed, or obtained in North Dakota. This

         conduct constituted a fraudulent or deceptive act or practice and caused

         substantial injury to Plaintiff and members of the Damages Class.

   d.    Defendants concealed, suppressed, omitted, and failed to disclose materials

         facts to Plaintiff and members of the Damages Class concerning

         Defendants’ unlawful activities and artificially inflated prices for Daraprim.

         They concealed, suppressed, and omitted facts would have been important

         to Plaintiff and members of the Damages Class as they related to the cost of

         Daraprim they purchased.

   e.    Defendants’ statements and conduct concerning the price of Daraprim were

         deceptive as they had the tendency or capacity to mislead Plaintiff and

         members of the Damages Class to believe that they were purchasing

         Daraprim at prices established by a free and fair market.

   f.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

         competition was restrained, suppressed, and eliminated throughout North

         Dakota; (2) Daraprim prices were raised, fixed, maintained, and stabilized

         at artificially high levels throughout North Dakota; (3) Plaintiff and

         members of the Damages Class were deprived of free and open competition;

         and (4) Plaintiff and members of the Damages Class paid supra-

         competitive, artificially inflated prices for Daraprim.

   g.    As a direct and proximate result of the above-described unlawful practices,

         Plaintiff and members of the Damages Class suffered ascertainable loss of


                                 -110-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 112 of 128




                      money or property. Accordingly, Plaintiff and members of the Damages

                      Class seek all relief available under N.D. Cent. Code § 51-10-06.

       310.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Oregon law:

              a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                      or deceptive acts or practices in violation of the Oregon Unlawful Trade

                      Practices Act, Or. Rev. Stat. § 646.605, et seq.

              b.      Defendants engaged in the conduct described in this Complaint in

                      connection with the sale of Daraprim in trade or commerce in a market that

                      includes Oregon.

              c.      Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                      control, and/or maintain, at artificial and non-competitive levels, the prices

                      at which Daraprim was sold, distributed, or obtained in Oregon. This

                      conduct constituted unlawful trade practices by employing unconscionable

                      tactics in connection with the sale of Daraprim, and caused substantial

                      injury to Plaintiff and members of the Damages Class.

              d.      Defendants concealed, suppressed, omitted, and failed to disclose material

                      facts to Plaintiff and members of the Damages Class concerning Defendants

                      unlawful activities and artificially inflated prices for Daraprim. The

                      concealed, suppressed, and omitted facts would have been important to

                      Plaintiff and members of the Damages Class as they related to the cost of

                      Daraprim they purchased.

              e.      Defendants’ statements and conduct concerning the price of Daraprim were


                                              -111-
         Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 113 of 128




                    deceptive as they had the tendency or capacity to mislead Plaintiff and

                    members of the Damages Class to believe that they were purchasing

                    Daraprim at prices established by a free and fair market.

             f.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                    competition was restrained, suppressed, and eliminated throughout Oregon;

                    (2) Daraprim prices were raised, fixed, maintained, and stabilized at

                    artificially high levels throughout Oregon; (3) Plaintiff and members of the

                    Damages Class were deprived of free and open competition; and (4)

                    Plaintiff and members of the Damages Class paid supra-competitive,

                    artificially inflated prices for Daraprim.

             g.     As a direct and proximate result of the above-described unlawful practices,

                    Plaintiff and members of the Damages Class suffered ascertainable loss of

                    money or property. Accordingly, Plaintiff and members of the Damages

                    Class seek all relief available under Or. Rev. Stat. § 646.638.

      311.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of

Pennsylvania law:

             a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                    or deceptive acts or practices in violation of the Pennsylvania Unfair Trade

                    Practices and Consumer Protection Law, Pa. Stat. Ann. §§ 201-1, et seq.

             b.     Defendants engaged in the conduct described in this Complaint in

                    connection with the sale of Daraprim in trade or commerce in a market that

                    includes Pennsylvania.


                                             -112-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 114 of 128




   c.    Defendants and their co-conspirators agreed to, and did in fact affect, fix,

         control, and/or maintain, at artificial and non-competitive levels, the prices

         at which Daraprim was sold, distributed, or obtained in Pennsylvania. This

         conduct constituted unlawful trade practices by employing unconscionable

         tactics in connection with the sale of Daraprim, and caused substantial

         injury to Plaintiff and members of the Damages Class.

   d.    Defendants concealed, suppressed, omitted, and failed to disclose material

         facts to Plaintiff and members of the Damages Class concerning Defendants

         unlawful activities and artificially inflated prices for Daraprim. The

         concealed, suppressed, and omitted facts would have been important to

         Plaintiff and members of the Damages Class as they related to the cost,

         distribution, and profits related to the Daraprim they purchased.

   e.    Defendants’ statements and conduct concerning the price of Daraprim were

         deceptive as they had the tendency or capacity to mislead Plaintiff and

         members of the Damages Class to believe that they were purchasing

         Daraprim at prices established by a free and fair market.

   f.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

         competition was restrained, suppressed, and eliminated throughout

         Pennsylvania; (2) Daraprim prices were raised, fixed, maintained, and

         stabilized at artificially high levels throughout Pennsylvania; (3) Plaintiff

         and members of the Damages Class were deprived of free and open

         competition; and (4) Plaintiff and members of the Damages Class paid

         supra-competitive, artificially inflated prices for Daraprim.


                                 -113-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 115 of 128




              g.     As a direct and proximate result of the above-described unlawful practices,

                     Plaintiff and members of the Damages Class suffered ascertainable loss of

                     money or property. Accordingly, Plaintiff and members of the Damages

                     Class seek all relief available under Pa. Stat. Ann. §§ 201-1, et seq.

       312.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Rhode

Island law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the Rhode Island Unfair Trade

                     Practice and Consumer Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.

              b.     Plaintiff and members of the Damages Class purchased Daraprim for

                     personal, family, or household purposes.

              c.     Defendants and their co-conspirators agreed to, and did in fact, act in

                     restraint of trade or commerce in a market that includes Rhode Island, by

                     affecting, fixing, controlling, and/or maintaining, at artificial and non-

                     competitive levels, the prices at which Daraprim was sold, distributed, or

                     obtained in Rhode Island.

              d.     Defendants deliberately failed to disclose material facts to Plaintiff and

                     members of the Damages Class concerning Defendants’ unlawful activities

                     and artificially inflated prices for Daraprim. Defendants owed a duty to

                     disclose such facts and breached that duty by their silence. Defendants

                     misrepresented to all consumers during the Class Period that Defendants’

                     prices for Daraprim were competitive and fair.


                                             -114-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 116 of 128




   e.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

         competition was restrained, suppressed, and eliminated throughout Rhode

         Island; (2) Daraprim prices were raised, fixed, maintained, and stabilized at

         artificially high levels throughout Rhode Island; (3) Plaintiff and members

         of the Damages Class were deprived of free and open competition; and (4)

         Plaintiff and members of the Damages Class paid supra-competitive,

         artificially inflated prices for Daraprim.

   f.    As a direct and proximate result of Defendants’ violations of law, Plaintiff

         and members of the Damages Class suffered an ascertainable loss of money

         or property as a result of Defendants’ use or employment of unconscionable

         and deceptive commercial practices as set forth above. That loss was caused

         by Defendants’ willful and deceptive conduct, as described herein.

   g.    Defendants’ deception, including their affirmative misrepresentations and

         omissions concerning the price of Daraprim, misled Plaintiff and members

         of the Damages Class who acted reasonably under the circumstances to

         believe that they were purchasing Daraprim at prices set by a free and fair

         market. Defendants’ affirmative misrepresentations and omissions

         constitute information important to Plaintiff and members of the Damages

         Class as they related to the cost of Daraprim they purchased.

   h.    Accordingly, Plaintiff and members of the Damages Class seek all relief

         available under that statute.




                                 -115-
         Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 117 of 128




       313.     Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of South

Carolina law:

                a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                       or deceptive acts or practices in violation of South Carolina Unfair Trade

                       Practices Act, S.C. Code Ann. §§ 39-5-10, et seq.

                b.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                       competition was restrained, suppressed, and eliminated throughout South

                       Carolina; (2) Daraprim prices were raised, fixed, maintained, and stabilized

                       at artificially high levels throughout South Carolina; (3) Plaintiff and

                       members of the Damages Class were deprived of free and open competition;

                       and (4) Plaintiff and members of the Damages Class paid supra-

                       competitive, artificially inflated prices for Daraprim.

                c.     Defendants further misled, confused, deceived, and/or defrauded Plaintiff

                       and members of the Damages Class by concealing and misrepresenting their

                       actual sales practices, profits, distribution restrictions, and anticompetitive

                       conduct related to Daraprim.

                d.     During the Class Period, Defendants’ illegal conduct had a substantial effect

                       on South Carolina commerce.

                e.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                       and members of the Damages Class were injured in their business and

                       property and are threatened with further injury. Accordingly, Plaintiff and

                       the members of the Damages Class seek all relief available under that


                                               -116-
         Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 118 of 128




                     statute.

       314.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of South

Dakota law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the South Dakota Deceptive

                     Trade Practices and Consumer Protection Law, S.D. Codified Laws § 37-

                     24, et seq.

              b.     Defendants engaged in the conduct described in this Complaint in

                     connection with the sale of Daraprim in trade or commerce in a market that

                     includes South Dakota.

              c.     Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                     control, and/or maintain, at artificial and non-competitive levels, the prices

                     at which Daraprim was sold, distributed, or obtained in South Dakota. This

                     conduct constituted a deceptive act or practice, and caused substantial injury

                     to Plaintiff and members of the Damages Class.

              d.     Defendants concealed, suppressed, omitted, and failed to disclose material

                     facts to Plaintiff and members of the Damages Class concerning

                     Defendants’ unlawful activities and artificially inflated prices for Daraprim.

                     The concealed, suppressed, and omitted facts would have been important to

                     Plaintiff and members of the Damages Class as they related to the cost of

                     Daraprim they purchased.

              e.     Defendants’ statements and conduct concerning the price of Daraprim were


                                              -117-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 119 of 128




                      deceptive as they had the tendency or capacity to mislead Plaintiff and

                      members of the Damages Class to believe that they were purchasing

                      Daraprim at prices established by a free and fair market.

              f.      Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                      competition was restrained, suppressed, and eliminated throughout South

                      Dakota; (2) Daraprim prices were raised, fixed, maintained, and stabilized

                      at artificially high levels throughout South Dakota; (3) Plaintiff and

                      members of the Damages Class were deprived of free and open competition;

                      and (4) Plaintiff and members of the Damages Class paid supra-

                      competitive, artificially inflated prices for Daraprim.

              g.      As a direct and proximate result of the above-described unlawful practices,

                      Plaintiff and members of the Damages Class suffered ascertainable loss of

                      money or property. Accordingly, Plaintiff and members of the Damages

                      Class seek all relief available under S.D. Codified Laws § 37-24-31.

       315.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Utah law:

              a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                      or deceptive acts or practices in violation of the Utah Consumer Sales

                      Practices Act, Utah Code Ann. § 13-11-1, et seq.

              b.      Defendants engaged in the conduct described in this Complaint in

                      connection with the sale of Daraprim in trade or commerce in a market that

                      includes Utah.

              c.      Defendants and their co-conspirators agreed to, and did in fact affect, fix,


                                              -118-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 120 of 128




         control, and/or maintain, at artificial and non-competitive levels, the prices

         at which Daraprim was sold, distributed, or obtained in Utah. This conduct

         constituted unfair practices in that it was unlawful under federal and state

         law, violated public policy, was unethical, oppressive and unscrupulous,

         and caused substantial injury to Plaintiff and members of the Damages

         Class.

   d.    Defendants concealed, suppressed, omitted, and failed to disclose material

         facts to Plaintiff and members of the Damages Class concerning

         Defendants’ unlawful activities and artificially inflated prices for Daraprim.

         The concealed, suppressed, and omitted facts would have been important to

         Plaintiff and members of the Damages Class as they related to the cost of

         Daraprim they purchased.

   e.    Defendants’ statements and conduct concerning the price of Daraprim were

         deceptive as they had the tendency or capacity to mislead Plaintiff and

         members of the Damages Class to believe that they were purchasing

         Daraprim at prices established by a free and fair market.

   f.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

         competition was restrained, suppressed, and eliminated throughout Utah;

         (2) Daraprim prices were raised, fixed, maintained, and stabilized at

         artificially high levels throughout Utah; (3) Plaintiff and members of the

         Damages Class were deprived of free and open competition; and (4)

         Plaintiff and members of the Damages Class paid supra-competitive,

         artificially inflated prices for Daraprim.


                                 -119-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 121 of 128




              g.     As a direct and proximate result of the above-described unlawful practices,

                     Plaintiff and members of the Damages Class suffered ascertainable loss of

                     money or property. Accordingly, Plaintiff and members of the Damages

                     Class seek all relief available under Utah Code Ann. § 13-11-19(5) and 13-

                     11-20.

       316.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Vermont

law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the Vermont Consumer Fraud

                     Act, Vt. Stat. Ann. tit. 9 § 2451, et seq.

              b.     Defendants and their co-conspirators agreed to, and did in fact, act in

                     restraint of trade or commerce in a market that includes Vermont by

                     affecting, fixing, controlling, and/or maintaining, at artificial and non-

                     competitive levels, the prices at which Daraprim was sold, distributed, or

                     obtained in Vermont.

              c.     Defendants deliberately failed to disclose material facts to Plaintiff and

                     members of the Damages Class concerning their unlawful activities and

                     artificially inflated prices for Daraprim. Defendants owed a duty to disclose

                     such facts and Defendants breached that duty by their silence. Defendants

                     misrepresented to all purchasers during the Class Period that their prices for

                     Daraprim were competitive and fair.

              d.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price


                                              -120-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 122 of 128




                     competition was restrained, suppressed, and eliminated throughout

                     Vermont; (2) Daraprim prices were raised, fixed, maintained, and stabilized

                     at artificially high levels throughout Vermont; (3) Plaintiff and members of

                     the Damages Class were deprived of free and open competition; and (4)

                     Plaintiff and members of the Damages Class paid supra-competitive,

                     artificially inflated prices for Daraprim.

              e.     As a direct and proximate result of Defendants’ violations of law, Plaintiff

                     and members of the Damages Class suffered an ascertainable loss of money

                     or property as a result of Defendants’ use or employment of unconscionable

                     and deceptive commercial practices as set forth above. That loss was caused

                     by Defendants’ willful and deceptive conduct, as described herein.

              f.     Defendants’ deception, including their omissions concerning the price of

                     Daraprim, likely misled all purchasers acting reasonably under the

                     circumstances to believe that they were purchasing Daraprim at prices born

                     by a free and fair market. Defendants’ misleading conduct and

                     unconscionable activities constitutes unfair competition or unfair or

                     deceptive acts or practices in violation of 9 Vermont § 2451, et seq.

                     Accordingly, Plaintiff and members of the Damages Class seek all relief

                     available under that statute.

       317.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Virginia

law:




                                             -121-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 123 of 128




   a.    Defendants have engaged in unfair competition or unfair, unconscionable,

         or deceptive acts or practices in violation of the Virginia Consumer

         Protection Act, Va. Code Ann. § 59.1-196, et seq.

   b.    Defendants engaged in the conduct described in this Complaint in

         connection with the sale of Daraprim in trade or commerce in a market that

         includes Virginia.

   c.    Defendants and their co-conspirators agreed to, and did in fact affect, fix,

         control, and/or maintain, at artificial and non-competitive levels, the prices

         at which Daraprim was sold, distributed, or obtained in Virginia. This

         conduct constituted unfair practices in that it was unlawful under federal

         and state law, violated public policy, was unethical, oppressive and

         unscrupulous, and caused substantial injury to Plaintiff and members of the

         Damages Class.

   d.    Defendants concealed, suppressed, omitted, and failed to disclose material

         facts to Plaintiff and members of the Damages Class concerning

         Defendants’ unlawful activities and artificially inflated prices for Daraprim.

         The concealed, suppressed, and omitted facts would have been important to

         Plaintiff and members of the Damages Class as they related to the cost of

         Daraprim they purchased.

   e.    Defendants’ statements and conduct concerning the price of Daraprim were

         deceptive as they had the tendency or capacity to mislead Plaintiff and

         members of the Damages Class to believe that they were purchasing

         Daraprim at prices established by a free and fair market.


                                 -122-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 124 of 128




              f.     Defendants’ unlawful conduct had the following effects: (1) Daraprim price

                     competition was restrained, suppressed, and eliminated throughout

                     Virginia; (2) Daraprim prices were raised, fixed, maintained, and stabilized

                     at artificially high levels throughout Virginia; (3) Plaintiff and members of

                     the Damages Class were deprived of free and open competition; and (4)

                     Plaintiff and members of the Damages Class paid supra-competitive,

                     artificially inflated prices for Daraprim.

              g.     As a direct and proximate result of the above-described unlawful practices,

                     Plaintiff and members of the Damages Class suffered ascertainable loss of

                     money or property. Accordingly, Plaintiff and members of the Damages

                     Class seek all relief available under Va. Code Ann. § 59.1-204(A), et seq.

       318.   Plaintiff incorporates and realleges each and every allegation set forth in the

preceding paragraphs of this Complaint and further alleges the following violation of Wisconsin

law:

              a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                     or deceptive acts or practices in violation of the Wisconsin Consumer

                     Protection Statutes, Wisc. Stat. § 100.18, et seq.

              b.     Defendants engaged in the conduct described in this Complaint in

                     connection with the sale of Daraprim in trade or commerce in a market that

                     includes Wisconsin.

              c.     Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                     control, and/or maintain, at artificial and non-competitive levels, the prices

                     at which Daraprim was sold, distributed, or obtained in Wisconsin. This


                                             -123-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 125 of 128




         conduct constituted unfair practices in that it was unlawful under federal

         and state law, violated public policy, was unethical, oppressive and

         unscrupulous, and caused substantial injury to Plaintiff and members of the

         Damages Class.

   d.    Defendants concealed, suppressed, omitted, and failed to disclose material

         facts to Plaintiff and members of the Damages Class concerning

         Defendants’ unlawful activities and artificially inflated prices for Daraprim.

         The concealed, suppressed, and omitted facts would have been important to

         Plaintiff and members of the Damages Class as they related to the cost of

         Daraprim they purchased.

   e.    Defendants’ statements and conduct concerning the price of Daraprim were

         deceptive as they had the tendency or capacity to mislead Plaintiff and

         members of the Damages Class to believe that they were purchasing

         Daraprim at prices established by a free and fair market.

   f.    Defendants’ unlawful conduct had the following effects: (1) Daraprim price

         competition was restrained, suppressed, and eliminated throughout

         Wisconsin; (2) Daraprim prices were raised, fixed, maintained, and

         stabilized at artificially high levels throughout Wisconsin; (3) Plaintiff and

         members of the Damages Class were deprived of free and open competition;

         and (4) Plaintiff and members of the Damages Class paid supra-

         competitive, artificially inflated prices for Daraprim.

   g.    As a direct and proximate result of the above-described unlawful practices,

         Plaintiff and members of the Damages Class suffered ascertainable loss of


                                 -124-
          Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 126 of 128




                      money or property. Accordingly, Plaintiff and members of the Damages

                      Class seek all relief available under Wisconsin Consumer Protection

                      Statutes, Wisc. Stat. § 100.18,, et seq.

                                    Sixth Cause of Action
                                      Unjust Enrichment
                        (on behalf of Plaintiff and the Damages Class)

       319.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       320.    As a result of the unlawful conduct described above, Defendants have and will

continue to be unjustly enriched. Defendants have been unjustly enriched by the receipt of, at a

minimum, unlawfully inflated prices and unlawful profits on sales of Daraprim.

       321.    Defendants have benefited from their unlawful acts and it would be inequitable for

Defendants to be permitted to retain any of the ill-gotten gains resulting from the overpayments

made by Plaintiff and the members of the Damages Class for Daraprim.

       322.    Plaintiff and members of the Damages Class are entitled to the amount of

Defendants’ ill-gotten gains resulting from their unlawful, unjust, and inequitable conduct.

Plaintiff and the members of the Class are entitled to the establishment of a constructive trust

consisting of all ill-gotten gains from which Plaintiff and the members of the Damages Class may

make claims on a pro rata basis.

       323.    Pursuit of any remedies against the firms from which Plaintiff and the members of

the Damages Class purchased Daraprim subject to Defendants’ anticompetitive conduct would

have been futile.

XVI. Prayer for Relief

       Accordingly, Plaintiff respectfully requests that:

               a.     The Court determine that this action may be maintained as a class action


                                               -125-
Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 127 of 128




         under Rules 23(a), (b)(2) and (b)(3) and direct that reasonable notice of this

         action be given to each and every member of the Classes as provided by

         Rule 23(c)(2).

   b.    That Defendants’ unlawful monopoly maintenance and agreements in

         restraint of trade alleged herein be adjudged and decreed violations of

         Sections 1 and 2 of the Sherman Act, state antitrust and consumer protection

         laws, and acts of unjust enrichment;

   c.    Plaintiff and members of the Damages Class recover damages, to the

         maximum extent allowed under such laws, and that a joint and several

         judgment in favor of Plaintiff and members of the Damages Class be entered

         against Defendants in an amount to be trebled to the extent such laws

         permit;

   d.    Defendants be permanently enjoined and restrained from in any manner

         continuing, maintaining or renewing the monopoly, contract, conspiracy, or

         combination alleged herein, or from entering into any other monopoly,

         contract, conspiracy, or combination having a similar purpose or effect;

   e.    Plaintiff and the members of the Damages Class be awarded restitution for

         Defendants’ ill-gotten gains resulting from their unlawful and inequitable

         unjust enrichment;

   f.    Plaintiff and the members of the Classes recover their costs of suit,

         including reasonable attorneys’ fees, as provided by law; and

   g.    Plaintiff and members of the Classes be granted such other and further relief

         as the case may require and the Court deems just and proper.


                                 -126-
         Case 1:21-cv-01884 Document 1 Filed 03/04/21 Page 128 of 128




XVII. Jury Demand

      Plaintiff demands a jury trial on all claims so triable.

DATED: March 4, 2021.                        Respectfully submitted,

                                             /s/ Kellie Lerner
                                             Kellie Lerner (KL 0927)
                                             Benjamin Steinberg (pro hac vice forthcoming)
                                             Adam Mendel
                                             Vidya Dindiyal (pro hac vice forthcoming)
                                             ROBINS KAPLAN LLP
                                             399 Park Avenue, Suite 3600
                                             New York, NY 10022
                                             Telephone: (212) 980-7400
                                             Facsimile: (212) 980-7499
                                             klerner@robinskaplan.com
                                             bsteinberg@robinskaplan.com
                                             amendel@robinskaplan.com
                                             vdindiyal@robinskaplan.com


                                              Attorneys for Plaintiff BCBSM, Inc., d/b/a Blue
                                              Cross and Blue Shield of Minnesota, and the
                                              Proposed Classes




                                              -127-
